EXHIBIT A
     1    Andrew J, Christensen (SBN: 260748)                                     ENDORSED FILED
          Attorney at Law
 2        1970 Broadway, Suite 550
                                                                                    SAN MATEO COUNTY
         Oakland, CA 94612                                                                    AUG 2 7 2018
 3       Tel: (510) 761-7183
         Fax: (5 10) 680-3430                                                             Clerk of the Superior Court
 4       Andrew@CalifomiaHomeLawyer.com                                                  By: ANTONIO R. GERONIMO
                                                                                                Deputy Clerk
 5       Attorney for Plaintiffs
         Gregory Snider and Bryn Snider
 6

 7                       THE SUPERIOR COURT OF THE STATE OF CALIFORNIA
                              IN AND FOR THE COUNTY OF SAN MATEO
 8

 9

10        Gregory Snider and Bryn Snider, -              CASE NO.:                   18 CI V 0446 5
11                           Plaintiffs,                 COMPLAINT FOR:

12
                  v.                                           1.    Breach of Contract;
13                                                            2.     Breach of Covenant of Good Faith and
          WELLS FARGO BANKN.A.; BSI                                  Fair Dealing;
14        FINANCIAL SERVICES;                                 3.     Violations of the Truth In Lending Act 1 5
          WILMINGTON SAVINGS FUND                                    U.S.C. § 1601 et seq.;
15        SOCIETY, FSB D/B/A/                                 4.     Negligence;
          CHRISTIANA TRUST, AS TRUSTEE                        5.     Violation of Business & Professions Code
16
          FOR BROUGHAM FUND 1 TRUST,                                 §17200.
          and DOES 1 through 50, inclusive,                   6.     Violation of Civil Code §2923.55;
17
                                                              7.     Violation of Civil Code §2923 .6;
18                           Defendants.                      8.     Violation of Civil Code §2923.7;
                                                              9.     Violation of Civil Code §2924. 1 0;
19
                                                              10. Breach of Fiduciary Duty

20
                                                                     [JURY TRIAL DEMANDED]                       by fax
21

22
                COMES NOW, Plaintiffs Gregory Snider and Bryn Snider ("Plaintiffs") and allege the

23       following against Defendants, and each of them, as follows:

24
                                   I. THE REAL PROPERTY AND PARTIES

25
                1.     Plaintiffs are and at all times herein relevant were adult individuals residing in

26       Redwood City, in San Mateo County, California.

27              2.     The action is against Defendants for damages, equitable and injunctive relief

28       resulting from the Defendants' acts or omissions as set forth herein concerning modification and


                                           Complaint for Damages and Injunctive Relief
                                                               .1-




                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 5
     1   securitization transactions for Plaintiffs' Subject Property located at 720 Palomar Dr. Redwood City,

 2       CA 94062. ("Subject Property").

 3               3.      Defendant     WILMINGTON              SAVINGS             FUND    SOCIETY,   FSR    D/B/A/

 4       CHRISTIANA TRUST, AS TRUSTEE FOR BROUGHAM FUND 1 TRUST ("WILMINGTON")


 5       is a purported beneficiary/investor of the Subject Loan and at all times herein relevant was

 6       engaged in business in the County of San Mateo.

 7               4.      Defendant BSI FINANCIAL SERVICES ("BS1") is the current servicer of the

 8       Subject Loan. BSI regularly engages in mortgage related activities in the State of California and in

 9       the County of San Mateo.       Plaintiffs allege that BSI is WILMINGTON'S agent, as it collects

10       payments and performs sendees on the Subject Loans on behalf of WILMINGTON.

11               5.      Defendant WELLS FARGO BANK N.A. ("WELLS FARGO") was a purported

12       beneficiary/investor of the Subject Loan and at all times herein relevant was engaged in business in

13       the County of San Mateo. WELLS FARGO was the prior beneficiary of the Subject Loan and

14       assi gned the Deed of Trust to WILMINGTON in 20 1 7 .

15               6.      All references to Defendants' capacity in recorded documents set forth in this

16       Complaint are purported, whether specifically stated or not.

17               7.      Whenever reference is made in this Complaint to any act of any corporate or other

18       business Defendant, that reference shall mean that the corporation or other business did the acts

19       alleged in this Complaint through its officers, directors, employees, agents and/or representatives

20       while acting within the actual and ostensible scope of their authority.

21               8.     The true names and capacities, whether individual, corporate, associate or otherwise

22       of Defendants named herein as DOES 1 through 50 are unknown to Plaintiff, who therefore sue

23       said Defendants by such fictitious names, and Plaintiff will amend this Complaint to show their

24       true names, involvement and capacities when the same has been ascertained,                    Plaintiff are

25       informed and believe, and on that basis alleges, that each of the Defendants named herein as DOE

26       was in some manner responsible for the harm and losses suffered by Plaintiffs and/or will be

27       responsible for future harm and losses to Plaintiffs.

28


                                            Complaint for Damages and Injunctive Relief
                                                               -2-
                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 6
     1                                    II. JURISDICTION AND VENUE

 2               9,       Plaintiffs are and at all times herein relevant were, adult individuals residing in

 3       Redwood City, County of San Mateo, State of California.

 4               10.      The Subject Property is located at 720 Palomar Dr. Redwood City, CA 94062

 5       ("Subject Property").

 6               11.      Defendants, and each of them, at all times herein relevant, regularly engaged, and

 7       engage, in business in the State of California, County of San Mateo, and regularly provided, and

 8       provide, mortgage loan-related and modification services.                 The majority of the transactions and

 9       events that are the subject matter of this Complaint occurred within the County of San Mateo, State

10       of California.

11                                        III. GENERAL ALLEGATIONS

12               1.       Plaintiffs purchased the Subject Property in 1986. Since that time, it has been their

13       primary and permanent residence. They both currently reside at the Subject Property.

14              2.        Plaintiffs refinanced the mortgage in 2007 with a loan of $868,500 from World

15       Savings Bank FSB. The Promissory Note is dated March 21, 2007, and is signed by Plaintiff

16       borrower Gregory Snider. This was a Pick-A-Payment loan.

17              3.        The Subject Loan was secured by a Deed of Trust dated March 21, 2007. This deed

18       of Trust names Plaintiffs Gregory Snider and Bryn Snider, Husband and Wife as borrowers. This

19       Deed of Trust was recorded in San Mateo County on April 2, 2007, document number 2007

20       049901. The promissory note and deed of trusts are known as the "Subject Loan."

21              4.        WELLS FARGO became the beneficiary of the note as successor by merger to

22       Wachovia Mortgage, FSB, formerly known as World Savings Bank, FSB. While WELLS FARGO

23       was   the beneficiary of the Subject Loan,             it was      serviced by WELLS           FARGO   HOME

24       MORTGAGE, which is a servicing division of WELLS FARGO.

25              5.        Defendant WELLS FARGO assigned the Deed of Trust to WILMINGTON

26       SAVINGS       FUND    SOCIETY,     FSB     D/B/A/       CHRISTIANA               TRUST,   AS   TRUSTEE   FOR

27       BROUGHAM FUND 1 TRUST with a Corporate Assignment of Deed of Trust executed on

28


                                            Complaint for Damages and Injunctive Relief
                                                               -3-
                                                                                    EXHIBIT A TO NOTICE OF REMOVAL
                                                                                    PAGE 7
     1   February 21, 2017, and recorded in San Mateo County on February 27, 2017 as document number

 2       2017-017491.

 3               6.      On February 22, 2017 servicing of" the loan was transferred to BS1 FINANCIAL

 4       SERVICES. This was communicated to Plaintiffs by letter from WELLS FARGO dated January

 5       31,2017.

 6               7.     In 201 1 Plaintiffs began to suffer a significant financial hardship when Plaintiffs

 7       income dropped on account of business difficulties at Mr. Sniders business ABS, his engineering

 8       corporation. The business ultimately failed in 2012, and Plaintiffs had to draw money from their

 9       401k retirement savings to make the mortgage payments. In addition, Plaintiff Ms. Snider was

10       taking care of her ailing elderly mother and was not able to work because this care took up all of

11       her time. By March 2013 the Plaintiffs could no longer make the payments and had exhausted their

12       savings. Plaintiffs defaulted on the loan in or about April 201 3. Plaintiffs immediately applied for a

13       hardship deferment.

14               8.     After Mr, Snider' s business failed, he had to go back to find work as an employee

15       in late 201 3. Plaintiffs applied for a loan modification around that time as soon as Mr. Snider got a

16       job and had regular income to support a modified loan.                              ,

17              9.      WELLS FARGO wrongfully denied this loan modification on September 19, 2013

18       with a letter from WELLS FARGO stating the Plaintiffs had excessive financial obligations. This

19       was not true, and their financial obligations were not excessive or otherwise outside of the

20       parameters for loan modification at the time.

21              10.     During 2013 and 2014, Plaintiffs were shuffled through nine different WELLS

22       FARGO home preservation specialists, which is the term for the Single Points of Contact agents

23       (SPOC).

24              11.     WELLS FARGO senior representative Perry Hilzendeger of the Home Preservation

25       team informed Plaintiffs that they were denied modification because Plaintiff husband Mr. Snider

26       was the only one who could apply for the modification or appeal, and the information submitted by

27       Plaintiff wife Ms. Snider was not acceptable as she was not an authorized representative.

28


                                            Complain! for Damages and Injunctive Relief
                                                               -4-
                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 8
     1           12.     Plaintiffs submitted four complete loan modification applications in 2015, all of

 2       which were wrongfully denied. WELLS                FARGO acknowledged the receipt of a complete

 3       application in a letter dated June 26, 2015. In a letter dated July 1, 2015 WELLS FARGO

 4       informed Plaintiffs that in response to their request for mortgage assistance, WELLS FARGO

 5       reviewed the application under the Proprietary Step Rate Modification for a short term lowered

 6       payment. WELLS FARGO denied the modification stating that Plaintiffs did not meet the

 7       requirements of this program because based on Plaintiffs' income of $10,372.72 per month "we

 8       are unable to create an affordable mortgage payment that still meets the requirements of the

 9       program." This was false, and Plaintiffs allege that WELLS FARGO used the incorrect standards

10       and calculations when making this determination.

11               13.    Plaintiffs appealed the wrongful denial of the loan modification and WELLS

12       FARGO never responded.

13               14.    On or about July 7, 2015 at 10:00 AM Plaintiffs spoke on the phone with WELLS

14       FARGO agent Nicky Laureles who told Plaintiffs that for an in-house modification could be

15       obtained with a 59% debt to income ratio (DTI).                  Plaintiffs payment was $5,291.19, which

16       resulted in a 52% DTI, and therefore they should have qualified, but were wrongfully denied.

17               15.    Plaintiffs submitted a loan modification application in June 2015 according to the

18       requirements of the Proprietary Step Rate Program. In a letter dated June 29, 2015 WELLS

19       FARGO denied them the modification based on the results of the Net Present Value (NPV)

20       evaluation. This denial was wrongful because WELLS FARGO utilized an inaccurate property

21       appraisal that significantly over-stated the value of the property.

22               16.    In the same letter dated June 29, 2015 WELLS FARGO told Plaintiffs that they

23       were reviewed for the MAP2R modification program.                   WELLS FARGO described the MAP2R

24       program as "Program description: MAP2R modification is a home preservation product that

25       modifies the original loan terms to temporarily lower the monthly payment over a specified period

26       of time. If the modification of the loan terms include reduction of the interest rate, the rate will

27       gradually increase over a specified period of time."                  This is an inaccurate and materially

28


                                            Complaint for Damages and Injunctive Relief
                                                               -5-
                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 9
     1   misleading description of the program, which was established by a court approved settlement of

 2       the Piek-A-Payment class action case.

 3               17.     WELLS FARGO wrongfully denied the MAP2R modification based on the results

 4       of the Net Present Value (NPV) evaluation. This denial was wrongful because WELLS FARGO

 5       utilized an inaccurate property appraisal that significantly over-stated the value of the property.

 6               18.    WELLS FARGO wrongfully denied Plaintiffs appeal of modification denial by

 7       alleging that the July 2015 appeal was not completed because authorized third party Erika

 8       Alvarado did not submit a requested rental agreement within 30 days. This is false because

 9       Plaintiffs never had a rental agreement with tenants to submit, and it was therefore unnecessary.

10       This request for inapplicable documents improperly caused the modification appeal to be denied.

11               19.    In September 2015, Plaintiffs sent in a payment to Wells Fargo in the amount of

12       $6,069.45 according to express instructions given to Plaintiffs by WELLS FARGO. However,

13       WELLS FARGO wrongfully rejected that payment, and returned the check in a letter dated

14       September 10, 2015.

15              20.     WELLS FARGO wrongfully denied another loan modification application by using

16       the excuse that there was not a large enough change in income since the last review to consider a

17       new review. This was not true, because Plaintiffs' income had increased by $30,000 per year.

18              21.     Plaintiffs hired attorney David Chapman to help resolve their issues. Mr. Chapman

19       sent a RESPA Qualified Written Request on or about January 2016.                         WELLS FARGO

20       acknowledged receiving it by a letter to Plaintiffs dated January 19, 2016, but never adequately

21       responded to the request as required by law and only sent a partial response.

22              22.     In a letter dated February 24. 2016 WELLS FARGO responded to Mr, Chapman's

23       inquiry related to the Consumer Financial Protection Bureau (CFPB) complaint. WELLS FARGO

24       states that it researched the account history and that dual tracking did not occur. This is false, and

25       a material misrepresentation.   The letter also states that WELLS FARGO force-placed insurance

26       on the property in 2013 because they could not verify that the Plaintiffs had active homeowner's

27       insurance. This is false, as the Plaintiffs had insurance. Plaintiffs have had homeowners insurance

28       without interruption since 2008 with State Farm.


                                            Complaint for Damages and Injunctive Relief
                                                               -6-
                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 10
     1           23.     WELLS FARGO has wrongfully imposed lender placed insurance on the property

     2   and billed the expense to Plaintiffs, despite having actual knowledge of Plaintiffs existing

 3       insurance.    Plaintiffs have had the same homeowners insurance with State Farm since 2008. The

 4       Plaintiffs maintain their own insurance because the WELLS FARGO insurance does not provide

 5       sufficient coverage. Renee Huber was Plaintiffs' insurance agent for many years, and is the niece

 6       of Plaintiff Ms. Snider. Ms. Hubcr sent WELLS FARGO proof of insurance many times, and

 7       WELLS FARGO disregarded this and impounded the force placed insurance anyway for the

 8       purpose of making profits from agreements with the insurance companies.

 9               24.     On June 12, 2013 WELLS FARGO paid $5,698.00 for a lender placed homeowners

10       insurance policy for coverage from March 13, 2013 to March 13, 2014.                  However on September

11       20, 2013 WELLS FARGO received notice from State Farm that Plaintiffs had insurance. WELLS

12       FARGO cancelled its policy and received a refund of $4,182.00, but never gave the refund to

13       Plaintiffs or accredited it to their account.

14               25.     In a mortgage statement dated September 16, 2015 WELLS FARGO discloses that

15       it disbursed $1,291 for homeowners insurance that year. This should not have been paid or charged

16       to Plaintiffs because Plaintiffs had their own insurance policy, and WELLS FARGO knew it.

17              26.      WELLS FARGO also informed Plaintiffs in written correspondence that to review

18       for potential modifications, WELLS FARGO needed to act in accordance with requirements set

19       forth by the investor of the account. This is false information, because at this time, WELLS

20       FARGO was the beneficiary/investor and the servicer, because Wells Fargo Home Mortgage is a

21       division of WELLS FARGO BANK N.A. The letter states "If these are met, the investor may

22       provide options to the customer in order to allow him to maintain ownership of the property." This

23       is false, as the serving agreements provide that the servicer is in charge of modification and loss

24       mitigation, not the investor. This is false and misleading information.

25              27.     WELLS FARGO stated in written correspondence to Plaintiffs that they don't

26       qualify for HAMP because the loan balance is too high for the program. WELLS FARGO states

27       that they reviewed for many loan modification options from August 2013 to August 2015 but were

28       unable to offer assistance because the negative net present value (NPV) of the account. WELLS


                                             Complaint for Damages and Injunctive Relief
                                                                -7-
                                                                                      EXHIBIT A TO NOTICE OF REMOVAL
                                                                                      PAGE 11
     1    FARGO states that only accounts with a positive NPV are eligible for payment assistance options.

     2    Plaintiffs allege on information and belief that these NPV calculations are incorrect based on

     3    inaccurate property value appraisals. This happened several times. For example, in 2016 WELLS

 4       FARGO asked Plaintiffs to get appraisals. Plaintiffs got three appraisals paying over $600 each

     5   time for full walk-through appraisals, not simple BPO or drive-by appraisals, because those do not

 6       accurately depict the value of the property since there are serious unfinished repairs and issues

 7       with the house that significantly decrease the value of the property. Plaintiff faxed these appraisals

 8       to WELLS FARGO. WELLS FARGO told Plaintiff Ms. Snider on the phone that they were not

 9       the type of appraisals they accepted, and WELLS FARGO required license information for the

10       appraisers. Ms. Snider submitted licensing items to WELLS FARGO. This caused a delay of

11       several weeks.    Then WELLS FARGO informed Plaintiffs that they would not rely on the walk-

12.      through appraisals obtained by Plaintiffs, but would rely on their own drive-by BPO appraisal.

13       Plaintiffs believe this is a blatant attempt to wrongfully influence the outcome of the NPV test

14       intended to result in loan modification denial. WELLS FARGO did a drive by appraisal to obtain

15       a high valuation number that was used to deny modification of the loan.

16               28.      Plaintiffs submitted another loan modification application on or about January

17       2016. WELLS FARGO declined to review a new modification application by letter date January

18       15, 2016 on account of a new review not being warranted as there was no significant change in

19       income or financial situation, which is false.

20               29.      Plaintiffs applied for another modification in August 2016 during their chapter 13

21       bankruptcy case, and WELLS FARGO again wrongfully denied Plaintiffs a loan modification.

22       Under the pretext of requesting more documentation, WELLS FARGO made a long list of

23       requirements that are unnecessary, burdensome, and designed solely to cause delay and give

24       excuse for denial.

25              30.     WELLS      FARGO      again    force-placed         insurance     on the   property   during   the

26       bankruptcy case even though Plaintiffs had insurance, and WELLS FARGO had actual knowledge

27       of this. Wells Fargo illegally double charged Plaintiffs for this insurance.

28


                                            Complaint for Damages and Injunctive Relief
                                                               -8-
                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 12
     1              31.    WELLS FARGO did not provide a single point of contact (SPOC) with adequate

     2    information to inform Plaintiffs of the status of the loan. Plaintiffs called many times and were

     3    unable to speak to a SPOC that could help them at any time since their April 2013 default on the

     4    loan.

     5             32.    WELLS FARGO used the wrong methods to review Plaintiffs for modifications and

     6   determine their financial hardships. WELLS FARGO wrongfully changed standards without

 7       notice, and used standards that were poorly defined.

 8                 33.    A Notice of Default and Election to Sell ("NOD") dated October 21, 2015 was

 9       recorded by WELLS FARGO on October 22, 2015 in San Mateo County as document number

10       2015-112290.      The NOD stated that the amount of default was $175,134.02 as of October 21,

11       2015, and that payments were due since June 1, 2013.                   This was done while Plaintiffs had a

12       pending loan modification application on file.

13                 34.    Attached to the NOD is a Declaration of Compliance, C.C.P. §2923. 55(c), on which

14       WELLS FARGO checked the box indicating that the mortgage servicer has exercised due

15       diligence to contact the borrower pursuant to C.C.P. §2923.55(1). This declaration was signed by

16       Pamela R. Baker, VP of Loan Documentation, on April 16, 2013.                   No due diligence phone call

17       attempts were made because Plaintiffs were available at all times and did not receive any such

18       calls, nor were aware of any missed calls on their cell phones from WELLS FARGO.

19                 35.    A Notice of Trustee Sale ("NOTS") dated February 11, 20 1 6 was recorded by

20       Barret Da ffin Frappier Treder & Weiss LLP on February 16, 2016 as document number 2016-

21       013519.

22                                         FIRST CAUSE OF ACTION

23                                                Breach of Contract

24                                          (As Against All Defendants)

25                 36.    Plaintiffs incorporate the allegations above and below as though they are stated

26       herein.

27

28


                                           Complaint for Damages and injunctive Relief
                                                              -9-
                                                                                    EXHIBIT A TO NOTICE OF REMOVAL
                                                                                    PAGE 13
     1           37-     Contract:    The Promissory Note dated March 21, 2007 for the Pick-A-Payment

 2       loan and the Deed of Trust dated March 21, 2007 together are the Subject Loan and are the

 3       contracts between the parties here.

 4               38.     Plaintiffs' Performance: Plaintiffs performed under the Subject Loan contract by

 5       making payments, and by maintaining homeowner's insurance coverage. As soon as financial

 6       hardship made it so they could not pay in April 2013, they applied for a hardship deferment

 7       according to the lenders' policies for doing so, then shortly thereafter in September 2013 applied

 8       for a modification once their income was back to a level that would qualify them for a loan

 9       modification under existing programs at the time.                   Plaintiffs have maintained homeowners

10       insurance as required by Paragraph 5 of the Deed of Trust.

11              39.     Defendants Breach: In Paragraph 5 of the Deed of Trust, it states that Plaintiff

12       borrowers are required to pay homeowners insurance. Plaintiffs have maintained insurance on this

13       property according to the terms of this contract. In Paragraph 7, it states that if borrower does not

14       "keep my promises and agreements made in this Security Instrument" then the lender may

15       purchase insurance required under paragraph 5. It also states that the lender is required to give

16       notice to borrower before doing so.        WELLS FARGO breached this contractual provision by

17       obtaining force-placed insurance while the Plaintiffs borrowers had their own homeowners policy,

18       and WELLS FARGO had actual notice of it. This breach was intentional and made so that WELLS

19       FARGO might obtain commissions and profits from the insurance it places. This is a well-known

20       illegal scheme that has been the subject of numerous lawsuits and published investigations.

21              40.     Defendants WILMINGTON and BSI are continuing to breach the contract now by

22       continuing to charge Plaintiffs for lender placed insurance.

23              41.     WELLS FARGO also breached the contract by charging more interest that is

24       allowed under the note. The promissory note provides for interest at 7%, but WELLS FARGO has

25       charged up to 12% interest during the life of the loan in violation of the maximum interest rate

26       allowed by the contract.

27              42.     WELLS FARGO breached the contract by rejecting payments that Plaintiffs sent in

28       according to direct instruction from WELLS FARGO. In September 2015, Plaintiffs sent in a


                                            Complaint for Damages and Injunctive Relief
                                                              -10-
                                                                                    EXHIBIT A TO NOTICE OF REMOVAL
                                                                                    PAGE 14
 1   payment to Wells Fargo in the amount of $6,069.45 according to express instructions given to

 2   Plaintiffs by WELLS FARGO. However, WELLS FARGO wrongfully rejected that payment, and

 3   returned the check in a letter dated September 10, 2015.

 4             43.    Damages: As a proximate result of WELLS FARGO's breach of the contracts, and

 5   placing     of unnecessary   insurance,    Plaintiffs     were     charged        many thousands   of dollars   of

 6   unnecessary and illegal insurance premiums.              Plaintiffs have suffered, and continue to suffer,

 7   damages in the form of increased arrears, interest, and penalties, as well as unjustified damage to

 8   their credit. Plaintiffs are now threatened with the potential loss of the Subject Property to

 9   foreclosure. Plaintiffs suffered further damages all within an amount that is within the jurisdiction

10   of this court and according to proof at trial.

11             44.   WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

12   as hereinafter set forth for compensatory damages, attorney fees under the mortgage contract, and

13   injunctive relief to prevent further violations.

14                                     SECOND CAUSE OF ACTION

15                          Breach of Covenant of Good Faith and Fair Dealing

16                                        (As Against all Defendants)

17             45.   Plaintiffs incorporate the allegations above and below as though they are stated

18   herein.

19             46.   In every contract there is an implied covenant of good faith and fair dealing by each

20   party not to do anything which will deprive the other parties of the benefits of the contract, and a

21   breach of this covenant by failure to deal fairly or in good faith gives rise to an action for damages.

22             47.   Contract: The Promissory Note dated March 21, 2007 for the Pick-A-Payment loan

23   and the Deed of Trust dated March 21, 2007 together are the Subject Loan and are the contracts

24   between the parties here.

25             48.   Plaintiffs' Performance: Plaintiffs performed under the Subject Loan contract by

26   making payments, and by maintaining homeowner's insurance coverage. As soon as financial

27   hardship made it so they could not pay in April 2013, they applied for a hardship deferment

28   according to the lenders' policies for doing so, then shortly thereafter in September 2013 applied


                                         Complaint for Damages and Injunctive Relief
                                                            -11-
                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                 PAGE 15
     1   for a modification once their income was back to a level that would qualify them for a loan

  2      modification under existing programs at the time.                   Plaintiffs have maintained homeowners

  3      insurance as required by Paragraph 5 of the Deed of Trust.

 4               49.     Breach    of Implied    Covenant: As set forth above,               Defendants breached   the

  5      covenant by obtaining insurance coverage that was unnecessary and expensive and provided

 6       inferior coverage. The Covenant of Good Faith and Fair Dealing would require here that WELLS

 7       FARGO not place insurance where they have reason to believe that Plaintiffs maintain their own

 8       coverage. Plaintiffs have had State Farm insurance for many years. Their insurance agent Ms.

 9       Huber is the niece of Plaintiff Ms. Snider.        Ms. Huber sent WELLS FARGO notice of insurance

10       coverage many times at Ms. Sniders request because of this repeated problem of WELLS FARGO

1 1      charging Plaintiffs for unnecessary insurance. Furthermore, even if any of the notices were

12       accidentally sent late for any reason, or if WELLS FARGO had misplaced the notices, WELLS

13       FARGO had record of State Farm insurance for many years and certainly knew how to reach the

14       insurance company or agent to verify coverage before obtaining force-placed lender insurance.

15       WELLS FARGO did not do this, and repeatedly acted in bad faith by charging Plaintiffs for

16       unnecessary insurance.

17               50.     WELLS FARGO also violated this covenant by abusing its discretion and selecting

18       a policy in bad faith with substandard coverage at an unreasonably high cost for the purpose of

19       making profit at the expense of Plaintiffs.

20               51.     This expensive and substandard insurance was outside of the parties' reasonable

21       expectations, and was for the sole purpose of making higher profits in the form of kickbacks and

22       commissions.

23               52.    Each of Defendants' many denials of loan modification applications during the last

24       five years will be shown to be wrongful and improper, each made in violation of the covenant of

25       good faith and fair dealing. This is because each denial was based on an improper excuse, or

26       application of incorrect standards, or failure to supervise agents, or gross negligence, or intentional

27       misconduct. This began at WELLS FARGO and is continued now by WILMINGTON and BSI.

28


                                            Complaint for Damages and Injunctive Relief
                                                               -12-
                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 16
               r •">
 1                     Another way in which WELLS FARGO violated this covenant of good faith and

 2   fair dealing was to knowingly use inaccurate appraisals to artificially inflate the value of the

 3   property so that the NPV analysis would result in denial of modifications for the Plaintiffs. In 2016

 4   Plaintiffs obtained three full on-site appraisals paying over $600 each time and sent them to

 5   WELLS FARGO by fax. WELLS FARGO ignored these and instead used its own BPO or drive-

 6   by appraisals that do not accurately depict the value of the property since there are serious

 7   unfinished repairs and issues with the house that significantly decrease the value of the property.

 8             54.     Causation/Damages: As a proximate result of WELLS FARGO 's breach of the

 9   covenant of good faith and fair dealing, and placing of unnecessary insurance, Plaintiffs were

10   charged many thousands of dollars of unnecessary and illegal insurance premiums. Plaintiffs have

11   suffered, and continue to suffer, damages in the form of increased arrears, interest, and penalties,

12   as well as unjustified damage to their credit. Plaintiffs are now threatened with the potential loss of

13   the Subject Property to foreclosure.     Plaintiffs suffered further damages all within an amount that

14   is within the jurisdiction of this court and according to proof at trial.

15             55.     WHEREFORE, Plaintiff prays for judgment against Defendants, and each of them,

16   as hereinafter set forth.

17                                       THIRD CAUSE OF ACTION

18                      Violations of the Truth In Lending Act 15 U.S.C. § 1601 et seq.

19                                      (As Against WELLS FARGO)

20             56.     Plaintiffs incorporate the allegations above and below as though they are stated

21   herein.

22             57.     TILA disclosure requirements 15 U.S.C. §                   1601, et seq. apply here because

23   Plaintiffs' loan is a consumer credit plan secured by their principal dwelling.

24             58.     WELLS FARGO is a creditor as defined by TILA because it owned Plaintiffs'

25   mortgage loan. By changing the terms of the mortgages, WELLS FARGO created new loan

26   obligations, and WELLS FARGO was the creditor.

27             59.     TILA requires accurate and full disclosure by WELLS FARGO of the terms of the

28   legal obligations between the parties. 12 C.F.R. § 226.17(c). WELLS FARGO violated this law by


                                         Complaint for Damages and Injunctive Relief '
                                                            -13-
                                                                                  EXHIBIT A TO NOTICE OF REMOVAL
                                                                                  PAGE 17
 1   force placing insurance on the Plaintiffs' home and did not disclose the terms of those agreements,

 2   the profits, kickbacks, commissions, or any new disclosures. WELLS FARGO changed the terms

 3   of the agreement to allow kickbacks. Plaintiffs allege that these changes in terms amounted to an

 4   extension of new and additional credit through force-placed lender insurance premiums, and this

 5   new extension of credit requires disclosures which WELLS FARGO did not provide in violation of

 6   the T1LA requirements.

 7             60.   WELLS FARGO is still presently charging Plaintiffs for unnecessary and illegal

 8   force-placed insurance.

 9             61.   Plaintiffs are entitled to damages .and attorney fees and costs under 15 U.S.C.

10   § 1640(a).

11             62.   WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

12   as hereinafter set forth.

13                                     FOURTH CAUSE OF ACTION

14                                                    Negligence

15                                        (As Against all Defendants)

16             63.   Plaintiffs incorporate the allegations above and below as though they are stated

17   herein.

18             64.   Duty: Defendants had a duty to act reasonably during the processing of Plaintiffs'

19   loan modification application and the process of granting a permanent modification. To establish a

20   duty of care, the court may consider the following factors:

21             65.   The transaction was intended to benefit Plaintiff- All of the transactions regarding

22   modifications were intended to benefit Plaintiffs.                   Plaintiffs were   induced   into the loan

23   modification process on the promise that it would lower their monthly mortgage payments.

24             66.   Foreseeabilitv of harm to Plaintiff- It was foreseeable that if Defendants acted

25   unreasonably in the processing of Plaintiffs' loan modification application and the granting of the

26   permanent modification then Plaintiffs would be harmed, as Defendants knew that the transaction

27   affected Plaintiffs' ability to pay their mortgage.

28


                                         Complaint for Damages and Injunctive Relief
                                                            -14-
                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                 PAGE 18
 1           67.      Degree of certainty that Plaintiff suffered injury- Plaintiffs have suffered injury in

 2   that they forewent seeking other remedies and accumulated excess arrears and penalties. Plaintiffs

 3   spent countless hours, energy and resources in their attempts to obtain a loan modification.

 4           68.     Closeness of the connection between Defendant's conduct and the harm suffered- If

 5   Defendants had not acted unreasonably during the loan modification process, Plaintiffs would have

 6   been able to seek other remedies and may have been able to avoid foreclosure proceedings.

 7           69.     Moral blame attached to Defendant's conduct- Defendants are to blame for acting

 8   unreasonably in the modification process. As a result of Defendants' actions, Plaintiffs suffered

 9   extreme stress and anxiety due to imminent and sustained risk of loss of their family home and

10   have suffered further damages.

11          70.      Policy of preventing future harm- The Court should prevent future harm by holding

12   Defendants liable for their unreasonable conduct in processing Plaintiffs' loan modification

13   applications.

14          71.      Breach of the Duty of Care: WELLS FARGO breached the duty of care by not

15   properly supervising agents who changed or failed to implement or correctly apply the loan

16   modification eligibility requirements. Each of the many loan modification applications submitted

17   between 2013 and 2017 described in the statement of facts herein were wrongfully denied by

18   WELLS FARGO agents not properly applying the standards. This includes the denial based on the

19   NPV analysis which was calculated with the wrong property value, the incorrect application of the

20   monthly income and debt to income ratios, arid Defendant's claiming that Plaintiffs failed to

21   submit documents that were either not required, or had already been submitted, such as the

22   requirement of the     rental   agreement.       The MAP2R modification program             was   described

23   improperly in a letter to Plaintiffs which indicates WELLS FARGO agents are not properly

24   reviewing letters before they go out, and not informing Plaintiffs of the true and accurate nature

25   and requirements of the modification program.

26          72.      WELLS FARGO breached the duty of care by telling Plaintiffs to make payments,

27   then rejecting the payments. In September 2015, Plaintiffs sent in a payment to Wells Fargo in the

28   amount of $6,069.45 according to express instructions given to Plaintiffs by WELLS FARGO.


                                         Complaint for Damages and Injunctive Relief
                                                           -15-
                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                 PAGE 19
 1   However, WELLS FARGO wrongfully rejected that payment, and returned the check in a letter

 2   dated September 10, 2015.

 3           73.     WELLS FARGO breached the duty of care by not using the correct property

 4   valuation appraisals supplied by Plaintiffs that were full on-site walk-through appraisals that

 5   properly accounted for the dilapidated nature of the interior, and the unfinished construction

 6   projects that decreased the value of the properties. WELLS FARGO has a duty to review

 7   appraisals and not to use its own BPO drive-by appraisals that are inherently less accurate.

 8           74.     WELLS FARGO was negligent in training and equipping the Single Point of

 9   Contact agents to be able to answer Plaintiffs questions about their modifications, and Plaintiffs

10   struggled to obtain useful information from uninformed agents.

11           75.     Damages: As a proximate result of Defendants' conduct in violating their duty to

12   act reasonably in the modification process, Plaintiffs have suffered injury.          Specifically, Plaintiffs

13   spent time, energy and resources in their attempts to obtain a loan modification, experienced

14   damage to their credit, suffered increased interest and arrears that they would not have otherwise

15   incurred, forewent seeking other remedies and solutions, suffered extreme emotional stress,

16   distress, anxiety, depression, and insomnia, incurred legal fees and costs, and now face the

17   imminent loss of the Subject Property, all within an amount that is within the jurisdiction of this

18   court and according to proof at trial.

19           76.     WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

20   as hereinafter set forth.

21                                      FIFTH CAUSE OF ACTION

22                           Violation of Business and Professions Code §17200

23                                        (As Against all Defendants)

24          77.      Plaintiffs incorporate by reference the allegations set forth above and below as

25   though fully set forth herein.

26           78.     Plaintiffs allege that the unlawful acts and practices of Defendants alleged herein

27   constitute unlawful or unfair business practices within the meaning of California Business and

28


                                         Complaint for Damages and Injunctive Relief
                                                            -16-
                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                 PAGE 20
     1   Professions Code §17200, el seq. unlawful, unfair or fraudulent business act or practice and unfair,

 2       deceptive, untrue or misleading advertising.

 3               79.     Specifically, Defendants have repeatedly and wrongfully denied loan modification

 4       to Plaintiffs numerous times when Plaintiffs qualified for the modifications, as described in the

 5       general factual allegations herein. WELLS FARGO was under court order to do so in the Pick-A-

 6       Payment class action settled in 201 1, but continually failed to abide by many rules established by

 7       that settlement, and by the California Home Owner Bill of Rights (HBOR), and CFPB rules.

 8       WELLS FARGO is liable for this wrongful and illegal conduct under §17200.

 9               80.     It   is   unfair   and        misleading       for    WELLS         FARGO       to     have   completely

10       mischaracterized the MAP2R modification program in the June 29, 20 1 5 letter to Plaintiffs. It was

11       illegal under HBOR for the Notice of Default to be recorded under §2923.55 and §2923.6 as

12       described below.

13               81.     WELLS       FARGO        is    liable under          §17200   for   obtaining        force-placed   lender

14       homeowner insurance on the property and charging Plaintiffs for it when WELLS FARGO had

15       actual knowledge that Plaintiffs had their on valid current polices, and had for many years without

16       any gap in coverage.      This has amounted to many thousands of dollars in illegal extra escrow

17       charges to Plaintiffs account. The mortgage statements show these amounts being charged, and

18       letters from WELLS FARGO to Plaintiff admit charging thousands of dollars, then receiving

19       notice of borrower's own insurance policy with State Farm, then obtaining a refund of WELLS

20       FARGO 's payments, but not crediting that amount to Plaintiffs escrow account. In other words,

21       charging Plaintiffs for escrow payments not made by WELLS FARGO.                                 Plaintiffs allege and

22       believe that this is in furtherance of a plan by WELLS FARGO to make money from lender placed

23       insurance policies that cost significantly more than borrower placed insurance, because WELLS

24       FARGO has relationships or agreements for profit sharing from this more expensive insurance.

25       This is an unfair business practice.

26               82.    Further, Defendants committed numerous acts of negligence in the handling and

27       processing of Plaintiffs' loan modification applications as described above.

28


                                              Complaint for Damages and Injunctive Relief
                                                                 -17-
                                                                                       EXHIBIT A TO NOTICE OF REMOVAL
                                                                                       PAGE 21
     1           83.     The totality of WELLS FARGO's conduct was inherently unfair to Plaintiffs as it

 2       was against public policy, immoral, unethical, oppressive, unscrupulous and substantially injurious

 3       to Plaintiffs, specifically, and consumers, in general.              Plaintiffs were tricked into the Pick-A-

 4       Payment loan which has a well established reputation in many court cases as having been falsely

 5       advertised and harmful to borrowers. Then when Plaintiffs inevitably defaulted, WELLS FARGO

 6       repeatedly refused modifications willfully and wrongfully in an effort to keep Plaintiffs in default

 7       because WELLS FARGO makes a greater profit servicing loans in default.                     There is no other

 8       explanation for such a long series of wrongful loan modification denials where Plaintiffs' have

 9       documented the ability to pay and qualify for modification.

10               84.     Additionally. WELLS FARGO's conduct as described throughout this Complaint

11       was unfair in that the negative impact on Plaintiffs (as described above) far outweighs any benefit

12       to WELLS FARGO. WELLS FARGO exploited its superior position in the transaction in attempts

13       to affect a wrongful foreclosure despite Plaintiffs' attempt to seek a loan modification in good faith

14       and Plaintiffs' compliance with all requirements for the MAP2R modification program that

15       WELLS FARGO was under court order to implement in the Pick-A -Payment class action.

16               85.    On June 12, 2013 WELLS FARGO paid $5,698.00 for a lender placed homeowners

17       insurance policy for coverage from March 13, 2013 to March 13, 2014.                 However on September

18       20, 2013 WELLS FARGO received notice from State Farm that Plaintiffs had insurance. WELLS

19       FARGO cancelled its policy and received a refund of $4,182.00, but never gave the refund to

20       Plaintiffs or accredited it to their account. This is illegal and unfair, and allowed WELLS FARGO

21       to obtain money it otherwise was not entitled to,

22              86.     Defendants also engaged in the unfair practice of dual-tracking by proceeding

23       towards foreclosure while Plaintiffs were in the loan modification process.

24              87.     By engaging in the above-described acts and practices which include intentionally

25       misleading Plaintiffs, to their detriment, Defendants engaged in acts likely to deceive Plaintiffs and

26       the general public in violation of California Business and Professions Code § 17200, et seq.

27              88.     Further, Defendants have acted in a manner that is both wrongful and likely to

28       mislead members of the general public in their actions regarding Plaintiffs' loan modification.


                                           Complain! for Damages and Injunctive. Relief
                                                              -18-
                                                                                    EXHIBIT A TO NOTICE OF REMOVAL
                                                                                    PAGE 22
     1              89.    As a result of Defendants' wrongful conduct, Plaintiffs have suffered and continue

     2    to suffer injury, including but not limited to fees and penalties, and increased interest and arrears

     3    that they would not have otherwise incurred. This includes many thousands of dollars for insurance

     4    premiums they are not allowed to charge Plaintiffs for homeowners insurance. The exact amounts

     5    will be determined in discovery.        Further, Plaintiffs spent time and money engaging in the

     6   modification process and gave Defendants access to personal financial data that they were

     7   otherwise not entitled to receive.    Moreover, Plaintiffs have incurred legal fees and expenses to

     8   enforce their rights, and have suffered and continue to suffer additional damages all within an

 9       amount that is within the jurisdiction of this court and according to proof at trial.        Plaintiffs seek

10       restitution and disgorgement of the fees and penalties assessed to their account.

11                 90.    WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

12       as hereinafter set forth.

13                                          SIXTH CAUSE OF ACTION

14                                       Violation of Cal. Civ. Code §2923.55

15                                            (As Against all Defendants)

16                 91.    Plaintiffs incorporate the allegations above and below as though they are stated

17       herein.

18                 92.    Pursuant to Civil Code 2923.55: (1) A mortgagee, trustee, beneficiary, or authorized

19       agent may not file a notice of default pursuant to Section 2924 until 30 days after initial contact is

20       made as required by paragraph (2) or 30 days after satisfying the due diligence requirements as

21       described in subdivision (g).

22                 93.    A Notice of Default and Election to Sell ("NOD") dated October 21, 2015 was

23       recorded by WELLS FARGO on October 22, 2015 in San Mateo County as document number

24       2015-1 12290. Attached to the NOD is a Declaration of Compliance, C.C.P. §2923. 55(c), on which

25       WELLS FARGO checked the box indicating that the mortgage servicer has exercised due

26       diligence to contact the borrower pursuant to C.C.P. §2923.55(1). This declaration was signed by

27       Pamela R. Baker, VP of Loan Documentation, on April 16, 2013.

28


                                            Complaint for Damages and Injunctive Relief
                                                               -19-
                                                                                     EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 23
     1           94.     Defendants violated this law because the never reached                    out to Plaintiffs as

     2    described in the Declaration. The Plaintiffs had the same phone numbers, and were available to be

  3       contacted during that time, but did not receive such contacts, nor any of the notices required by law

  4      under this section to be given, including to assess their financial situation, explore options to avoid

  5      foreclosure, nor provided the toll-free telephone number made available by the United States

  6      Department of Housing and Urban Development (HUD) to find a lllJD-certified housing

  7      counseling agency.

  8              95.     WELLS FARGO violated the due diligence requirement by not attempting to

 9       contact the borrower by telephone at least three times at different hours and on different days.

10               96.    WELLS FARGO violated the due diligence requirement by not sending a certified

1 1      letter, with return receipt requested with the required information.

12               97.    Plaintiffs' deed of trust was recorded in 2006, secured by the owner-occupied

13       Subject Property which was and is the principal residence of the Plaintiffs, containing no more

14       than four dwelling units.

15               98.    The provisions of Civil Code 2923.55 may be enforced by a private right of action.

16               99.    At all    times,   Plaintiffs   were available          to be contacted   either in person   or

17       telephonically in order to assess their financial situation and explore options to avoid foreclosure.

18       However, Defendants have refused and failed to engage in such a meeting.

19               100.   Despite Defendants' failure to comply with these statutory requirements, a Notice

20       of Default was recorded against the property.

21               101.   Tender of the mortgage indebtedness is not a prerequisite to bringing an action

22       under section 2923.55.

23               102.   As a result of the failure of Defendants to comply with the provisions of 2923.55,

24       the NOD is defective and unenforceable and Plaintiffs are entitled to an injunction prohibiting

25       foreclosure proceedings per said NOI), an order or judgment for either removal of the NOD from

26       the County Recorder's Office or if the NOD is not removable because it is a recorded document

27       then an order for its rescission and general and special damages according to proof.

28


                                             Complaint for Damages and Injunctive Relief
                                                                -20-                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                     PAGE 24
     1             103.    Plaintiffs allege that they have suffered prejudice in that they were not made aware

     2    of other foreclosure alternatives, besides a loan modification, before the NOD was recorded.

     3    Plaintiffs were also not afforded the opportunity to seek housing counseling through the toll-free

 4       phone line.

 5                 104.    Plaintiffs have suffered and will continue to suffer damages as a result of

 6       Defendants' failure to comply with Civil Code § 2923.55.                    Plaintiffs' credit has been damaged,
                                                               '                                   \
 7       they have been forced to expend legal fees and costs and Plaintiffs now face wrongful foreclosure

 8       proceedings and face the imminent loss of both title and possession of the Subject Property.

 9                 105.    WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

10       as hereinafter set forth.

11                                         SEVENTH CAUSE OF ACTION

12                                         Violation of Cal. Civ. Code §2923.6

13                                             (As Against all Defendants)

14                 106.    Plaintiffs incorporate the allegations above and below as though they are stated

15       herein.

16                 107.    Pursuant to Civil Code 2923.6(c): If a borrower submits a complete application for

17       a first lien loan modification offered by, or through, the borrower's mortgage servicer, a mortgage

18       servicer, mortgagee, trustee, beneficiary, or authorized agent shall not record a notice of default or

19       notice of sale, or conduct a trustee's sale, while the complete first lien loan modification

20       application is pending.

21                 1 08.   Defendants violated this law by recording the Notice of Default and Election to Sell

22       ("NOD") on October 22, 2015 while a modification application was pending that Plaintiffs had

23       submitted a number of weeks prior to that date, and before the servicer made a written

24       determination that the borrower is not eligible for a first lien loan modification, and any appeal

25       period pursuant to subdivision (d) has expired.            The answer had not been received, and the appeal

26       time had not expired.

27

28


                                             Complaint for Damages and Injunctive Relief
                                                                   -21-
                                                                                      EXHIBIT A TO NOTICE OF REMOVAL
                                                                                      PAGE 25
     1              109.     Plaintiffs' deed of trust was recorded in or around 2006, secured by the owner-

 2       occupied Subject Property which was and is the principal residence of the Plaintiffs, containing no

 3       more than four dwelling units.

 4                 1 1 0.    The provisions of Civil Code 2923.6 may be enforced by a private right of action.

 5                 111.      Tender of the mortgage indebtedness is not a prerequisite to bringing an action

 6       under section 2923.6.

 7                 112.     As a result of the failure or defendants or anyone to comply the provisions of

 8       2923.6, the NOD is defective and unenforceable and Plaintiffs are entitled to an injunction

 9       prohibiting foreclosure proceedings per said NOD, an order or judgment for either removal of the

10       NOD from the County Recorder's Office or if the NOD is not removable because it is a recorded

11       document then an order for its rescission and general and special damages according to proof.

12                 113.     Plaintiffs allege that they have suffered prejudice in that WELLS FARGO was

13       dual-tracking Plaintiffs' loan, actively moving towards foreclosure while Plaintiffs were in the loan

14       modification       process,   and rendering all      alleged attempts           to   help Plaintiffs   with   the   loan

15       modification to be moot and contrary to WELLS FARGO's actual intentions.

16                 1 1 4.   Plaintiffs have and will continue to suffer damages as a result of Defendants' failure

17       to comply with Civil Code § 2923.6. Plaintiffs' credit has been damaged, they have been forced to

18       expend legal fees and costs and Plaintiffs now face wrongful foreclosure proceedings and face the

19       imminent loss of both title and possession of the Subject Property.

20                 115.     WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

21       as hereinafter set forth.

22                                            EIGHTH CAUSE OF ACTION

23                                          Violation of Cal. Civ. Code §2923.7

24                                              (As Against all Defendants)

25                 116.     Plaintiffs incorporate the allegations above and below as though they are stated

26       herein.

27                 117.     Pursuant to Cal. Civ. Code §2923.7: Upon request from a borrower who requests a

28       foreclosure prevention alternative, the mortgage servicer shall promptly establish a single point of


                                               Complain! for Damages and Injunctive Relief
                                                                 -22-                   EXHIBIT A TO NOTICE OF REMOVAL
                                                                                        PAGE 26
     1   contact (SPOC) and provide to the borrower one or more direct means of communication with the

     2   single point of contact, and provides a list of obligations and responsibilities of this person.

     3           1 1 8.   Defendants violated this rale by not providing a knowledgeable SPOC. There were

     4   constant changes in the individual SPOC. The SPOC rarely had any useful information, and could

     5   not communicate the process by which a borrower may apply for an available foreclosure

     6   prevention alternative and the deadline for any required submissions to be considered for these

     7   options. This occurred many times between 2013                         and present. It was obvious from the

     8   conversations that the SPOC's assigned to Plaintiffs matter did not have access to current

     9   information and personnel sufficient to timely, accurately, and adequately inform the borrower of

    10   the current status of the foreclosure prevention alternative. The exact details of these interactions

    11   will be obtained in discovery, as the names of the agents, dates of the calls, and content of the

    12   conversations are in the records possessed by Defendants.

    13           119.     Beginning in early 2013, Plaintiffs began attempts to obtain a loan modification

    14   from WELLS FARGO.           The persons designated as Plaintiffs' single point of contact                 failed to

    15   communicate foreclosure prevention alternatives to Plaintiff that were specifically required to do

    16   so under the MAP2R program as required by the class action Settlement Agreement in the IN RE:

    17   WACHOVIA          CORP.    "PICK-A-PAYMENT"                   MORTGAGE               MARKETING      AND    SALES

    18   PRACTICES LITIGATION, Northern District of California Case Number M.09-CV-201 5-JF.

    19           120.     The information received from the SPOC verbally was similar to the description in

    20   a letter dated June 29, 2015 where WELLS FARGO inaccurately described the MAP2R program

    21   as a short term program, which is false. The explanations of the SPOC are irreconcilable with the

    22   actual documents establishing the loan modification program, and this is a violation of Cal. Civ.

    23   Code §2923.7.

    24           121.     As   a result,   Plaintiffs experienced delays in                   the processing of their   loan

    25   modification, were in the dark as to the status of their loan modification applications, spent
                                            j

    26   additional and unnecessary time, energy and resources in their attempts to obtain a loan

.   27   modification and attempts to communicate with their assigned SPOC. Plaintiffs now face the

    28   possible loss of title of the Subject Property.


                                                Complaint for Damages and Injunctive Relief
                                                                  -23-                  EXHIBIT A TO NOTICE OF REMOVAL
                                                                                        PAGE 27
 1             122.   As a result of the failure or Defendants or anyone to comply the provisions of

 2   2923.7 the NOD is defective and unenforceable and Plaintiff is entitled to an injunction prohibiting

 3   foreclosure proceedings per said NOD, an order or judgment for either removal of the NOD from

 4   the County Recorder's Office or if the NOD is not removable because it is a recorded document

 5   then an order for its rescission and general and special damages according to proof.

 6             123.   Plaintiffs have and will continue to suffer damages as a result of Defendants' failure

 7   to comply with Civil Code § 2923.7. Plaintiffs' credit has been damaged, they have been forced to

 8   expend legal fees and costs and Plaintiffs now face wrongful foreclosure proceedings and face the

 9   imminent loss of both title and possession of the Subject Property.

10             124.   WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

11   as hereinafter set forth.

12                                      NINTH CAUSE OF ACTION

13                                   Violation of Cal. Civ. Code §2924.10

14                                        (As Against all Defendants)

15             125.   Plaintiffs incorporate the allegations above and below as though they are stated

16   herein.

17             126.   Pursuant to Civil Code 2924.10(a): "(a) When a borrower submits a complete first

18   lien modification application or any document in connection with a first lien modification

19   application, the mortgage servicer shall provide written acknowledgment of the receipt of the

20   documentation within five business days of receipt. In its initial acknowledgment of receipt of the

21   loan modification application, the mortgage servicer shall include the following information:

22             127.   (1) A description of the loan modification process, including an estimate of when a

23   decision on the loan modification will be made after a complete application has been submitted by

24   the borrower and the length of time the borrower will have to consider an offer of a loan

25   modification or other foreclosure prevention alternative.

26             128.   (2) Any deadlines, including deadlines to submit missing documentation, that

27   would affect the processing of a first lien loan modification application.

28             129.   (3) Any expiration dates for submitted documents.


                                         Complaint for Damages and Injunctive Relief
                                                            -24-                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                 PAGE 28
 1             130.   (4) Any deficiency in the borrower's first lien loan modification application."

 2             131.   In this    case, WELLS FARGO             failed     to provide notices   for numerous   loan

 3   modification applications described in this complaint from 2013 through 2017.               During the most

 4   recent several loan modification applications since 2015, WELLS FARGO failed to provide a

 5   notice that accurately described the loan modification process, notified Plaintiffs of deadlines,

 6   noted the expiration date of submitted documents, or accurately described the deficiency in

 7   Plaintiffs' loan modification application.      Plaintiffs allege that they suffered prejudice in that they

 8   were not informed of the alleged deficiencies in a manner which allowed them to cure any alleged

 9   deficiency before arrears mounted to a level Plaintiffs would be unable to cure.

10             132.   Plaintiffs have and will continue to suffer damages as a result of Defendants' failure

11   to comply with Civil Code §2924.10.         Plaintiffs were denied their opportunity to accept the loan

12   modification and now face a loss of possession and ownership of the Subject Property, their credit

13   has been damaged, and they have been forced to expend legal fees and costs.

14             133.   WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

15   as hereinafter set forth.

16                                      TENTH CAUSE OF ACTION

17                                         Breach of Fiduciary Duty

18                                     (As Against all WELLS FARGO)

19             134.   Plaintiffs incorporate the allegations above and below as though they are stated

20   herein.

21             135.   WELLS FARGO is a fiduciary to Plaintiffs because WELLS FARGO maintains the

22   escrow fund for payment of property taxes and insurance. As a fiduciary, WELLS FARGO owes a

23   duty to Plaintiffs to act with the utmost good faith in the best interest of the Plaintiffs principal.

24   WELLS FARGO breached this duty by charging too much for unnecessary insurance solely to

25   make a profit for itself at the expense of Plaintiffs. The Plaintiffs suffered damages in the form of

26   paying increased escrow premiums for insurance they did not need at the time because they were

27   already paying for their own coverage. Plaintiffs are entitled to damages for the thousands of

28   dollars in premiums WELLS FARGO charged Plaintiffs.


                                         Complaint for Damages and Injunctive Relief
                                                            -25-                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                 PAGE 29
 1           136.    WHEREFORE, Plaintiffs pray for judgment against Defendants, and each of them,

 2   as hereinafter set forth.

 3                                         PRAYER FOR RELIEF

 4           WHEREFORE, Plaintiffs pray judgment as follows:

 5           a.      For compensatory damages in an amount to be determined by proof at trial;

 6           b.      For special damages in an amount to be determined by proof at trial;

 7           c.      For general damages in an amount to be determined by proof at trial;

 8           d.      For punitive damages;

 9           e.      For restitution, disgorgement and all other available equitable relief;

10           f.      For an injunction preventing Defendants from proceeding with the foreclosure

11                   sale;

12           g.      For an injunction enjoining Defendants from proceeding with the foreclosure as a

13                   result of the violations of Cal. Civ. Code §§2923.55, 2923.6, 2923.7, and 2924.10

14                   and ordering Defendants to rescind the Notice of Default;

15           h.      For statutory damages and attorney's fees as a result of the willful or reckless

16                   violation of Cal. Civ. Code §§2923.55, 2923.6, 2923.7, and 2924.10;

17          i.       For attorney's fees and costs of this action pursuant to the terms of the Subject

18                   Deed of Trust;

19          J-      For any prejudgment or other interest according to law; and

20          k.       For such other relief as the Court deems just and proper.

21                                     DEMAND FOR JURY TRIAL

22                                       JURY TRIAL DEMANDED

                                                              /
23   DATED: August 27, 2018

24
                                                   Andrew J. Christensen
25                                                 Attorney for Plaintiffs
                                                   Gregory Snider and Bryn Snider
26

27

28


                                        Complaint for Damages and Injunctive Relief
                                                           -26-
                                                                                 EXHIBIT A TO NOTICE OF REMOVAL
                                                                                 PAGE 30
EXHIBIT B
                                                                                                                                                             SUM-100
                                                     SUMMONS                                                                   FOR COURT USE ONLY

                                         (CITACION JUDICIAL)
  NOTICE TO DEFENDANT:
                                                                                                                END5BSKrFILED
  (AVISO AL DEMANDADO):
   WELLS      FARGO BANK N.A.;           BSI    FINANCIAL
                                                                                                                SAN MATEO COUNTY
                                                             SERVICES;     WILMINGTON SAVINGS    FUND
   society,        fsb d/b/a/        christians trust,
   TRUST,      and     DOES 1       through    50,   inclusive
                                                                 as trustee for brougham fund i
                                                                                                                             AUG 2 7 2018
 YOU ARE BEING SUED BY PLAINTIFF:                                                                                       Clerk of the Superior Court
 (LO ESTA DEMANDANDO EL DEMANDANTS):                                                                                 By: ANTONIO R. GERONIMO
                                                                                                                               Deputy Clerk
   Gregory             Snider         and Bryn Snider




   NOTICE! You have been sued, The court may decide against you without
                                                                                    your being heard unless you respond within 30 days. Read the information
   below,                                   "
      You have 30 CALENDAR DAYS after this summons and legal papers are
                                                                                      served on you to file a written response at this court and have a copy
   served on the plaintiff. A letter or phone call will no! protect you. Your
                                                                              written response must be in proper legal form if you want the court to
                                                                                                                                                       hear your
   case. There may be a court form that you can use for your response. You
                                                                                   can find these court forms and more information af the California Courts
   Online Self-Help Center [www.courtirtfo.ca.gov/selliielp), your county
                                                                              law library, or the courthouse nearest you. If you cannot pay the filing
                                                                                                                                                       fee, ask
   the court clerk for a fee waiver form. If you do not file your response on time,
                                                                                      you may lose the case by default, and your wages, money, and property
   may be taken without further warning from the court.
      There are other legal requirements. You may want fo call an attorney
                                                                                right away. If you do not know an attorney, you may want to call an attorney
   referral service. If you cannot afford an attorney, you may be eligible for free
                                                                                    legal services from a nonprofit legal services program. You can locate
  these nonprofit groups at the California Legal Services Web site (www.Sawhelp
                                                                                       califomia.org), the California Courts Online Self-Help Center
  (www.couninfo.ca.gov/setfhetp), or by contacting your local court or county bar
                                                                                       association. NOTE: The court has a statutory lien for waived fees and
  costs on any settlement or arbitration award of $10,000 or more In a civil case.
                                                                                       The court's lien must be paid before the court will dismiss the case.
  iAVISO! Lo hart demandado. Si no responds dentro de 30 dlas, la corte
                                                                                puede detidir en su contra sin escucharsu version. Lea la informacidn
  continuation.                                                                                                                                           a
     Tiene 30 DlAS DE CALENDARIO despuOs de que le entreguen esta citacidn ypapeles
                                                                                    legates para presentar una respuesta por escrito        en esta
  code y hacer que se entregue una cop/a af demandants. Una carta o
                                                                       una llamada telefonica no to pmtegen. Su respuesta por escrito tiene
  en formalo legal correcto si desea que procesen su caso en la corte.                                                                      que estar
                                                                       Es posible que haya un formulario que usted pueda user para su respuesta.
  Puede encontrar estos formularies de la corte y mis information en el Centre
                                                                                de Ayuda de las Cortes de California (www.sucorte.ca.gov;, en la
  biblioteca de /eyes de su condado o en la corte que le quede mis cerca. Si no puede pagar
                                                                                            la cuota de presentation, pida at sectelario de la corte
  que le de un fomtulario de exencidn de pago de cuotas. Si no presents su respuesta a tiempo,
                                                                                                  puede perder el caso por incumplimienlo y la corte le
 podrO quitar su sueldo, dinero y bienes sin mis advertencia.
   Hay otros requisites legates. Es racomendabie que llame a un abogado inmediatamen
                                                                                          te. Si no cortoce a un abogado, puede llamar a un servicio de
 remisiOn a abogados. Si no puede pagar a un abogado, es posible que
                                                                         cumpia con los requisites para obtener servicios legates gralurtos da
 programs de servicios legates sin fines de lucro. Puede encontrar estos                                                                         un
                                                                          grupos sin fines de lucm en el sitio web de California Legal Services,
 (vnw.lawhelpD-ilifomia.org,). en el Centre de Ayuda de las Cortes
                                                                   de California, (Www.sucorte.ca.gov) o pontondose en contacto con
                                                                                                                                        ta corte o el
 colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a
                                                                       mctemar las cuotas y los costos exentos por imponer un gravamen-so
                                                                                                                                                bre
 cualquler recuperatiCm de $10,000 6 mis de valor redbida mediante un acuerdo
                                                                              o una conceston de arbitraje en un caso de derecho civil. Tiene que
 pagar el gravamen de la corte antes de que la corte pueda desechar
                                                                    el caso.

The name and address of the court is:
                                         San Mateo' County                                                 CASE NUMBER:
(El rtombre y direccton de la corte es):                                          Superior       Court     (Ndmp.ro d

400 County Center                                                                                                       Tf CI V0446 5
Redwood City, CA 94063

The name, address, and telephone number of plaintiffs attorney, or plaintiff
                                                                             without an attorney, is:
(EI nombre, la direction y el ndmero de teldfono del abogado del demandants
                                                                               , o del demandante que no tiene abogado, es):
Andrew 0 . Chris tensen
 1970 Broadway, Suite 550, Oakland, CA 94612
 (510) 761-7183
DATE:
(Fecha)     166 1 7 2018                         rodinam. catalano Clerk, by
                                                                   (Secmtario)
                                                                                                     Wnior.GEROAIIMo         , Deputy
                                                                                                                              (Ad/unto)
(For proof of service of this summons, use Proof of Service of Summons (form POSHRO).)
                                                                                       '
(Para prueba de entrega de esta citatidn use el formulario Proof of Service
                                                                            of Summons, (POS-010)).
                                NOTICE TO THE PERSON SERVED: You are served
 ISEAL)
                                          1• r       I as an individual defendant
                                          2. |       | as the person sued under the fictitious name of (specify):



                                          3, Fx"! on behalf of (spec/fy); Wells Fargo Bank N.A.
                                                 under. GO CCP 416.10 (corporation)                         |    1      CCP 416.80 (minor)
                                                        I    I    CCP 416.20 (defunct corporation)          I    I      CCP 416.70 (conservatee)
                                                        i    I    CCP 416.40 (association or partnership) f~     |      CCP 416.90 (authorized person)
                                                        I    I other (specify):
                                          4. |       | by personal delivery on (date):
                                                                                                                                                            Pago 1 of 1
Form Adjopled for Mandator/ Use
                                                                            SUMMONS                                              Codo of Civil Procedure §§ 4 12.20, 465
  Juditiia! Coundf
            .      of California.
  SUM-100 (Rev. July 1,2009}                                                                             0EB                                      www. ccurtinfo.ca.gov

                                                                                                     www.ceb.com


                                                                                                                EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                PAGE 31
                                                                                                                                                                                          CM-010
 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, end address):                                                                               FOR COURT USE ONLY
~ Andrew J. Christensen, Attorney At Law
  1970 Broadway, Suite 550
  Oakland CA 94612
  Andrew@CalifomiaHomeLawyer.com                                                                                                           FILED
                  TELEPHONE NO.: 510-761-7183                                  faxno.: 510-680-3430                                    SAN MATEO COUNTY
     attorney for (Name;.- Plaintiffs Gregory Snider and Bryn Snider
SUPERIOR COURT OF CALIFORNIA, COUNTYOF Sail MateO ' 18-CIV-04465
             street address: 400 County Center                                          : cccs                                                      AUG 2 7 2018
            MAILING ADDRESS: Same                                                   , Civil Case Cover Sheet                                                      "V
                                                                                    I 1345871
           city and zip cooe: Redwood City, C A 94063                               •
                                                                                                                                          lerk of th^Sjapewor Court
                  BRANCH NAME:

     CASE NAME:
     Snider v. Wells Fargo et al.
                                                                                        L001345871                                                "^eputyc/eri
                                                                                                                                                                                                            i
            CIVIL CASE COVER SHEET
I / 1 Unlimited                         1    I Limited
                                                                                   Complex Case Designation
                                                                                                                                      'T8T I VI) 446 5
              (Amount                         (Amount
                                                                           I       I Countor              I     I Joinder
                                                                                                                                       JUDGE:
              demanded                        demanded is                  Filed with first appearance by defendant
              exceeds $25,000)                $25,000 or less)                 (Cal, Rules of Court, rule 3,402)                        DEPT;

                                                   Items 1-6 below must be completed (see instructions on page 2),                                                                    iptiTl/t iff
1. Check one box below for the case type that best describes this case:                                                                                                               E9 a irilX
       Auto Tort                                                       Contract                                               Provisionally Complex Civil Litigation
       cm Auto (22)                                                    I       I Breach of contract/warranty (06)             (Cal. Rules of Court, rules 3.400-3.403)

       I            Uninsured motorist (46)                            I       I Rule 3.740 collections (09)                  I   I   Antitrust/Trade regulation (03)
       Other PI/PD/WD (Personal Injury/Property                        I       I Other collections (09)                       1   I   Construction defect (10)
       Damage/Wrongful Death) Tort                                     I       I Insurance coverage (18)                      I   I   Mass tort (40)
       I          I Asbestos (04)                                      I       I Other contract (37)                          I   I   Securities litigation (28)
       I          I Product liability (24)                             Real Property                                          I   I   Envlronmental/Toxlctort (30)
       I          I Medical malpractice (45)                           I       I Eminent domain/Inverse                       I   I   Insurance coverage claims arising from the
                    Other PI/PD/WD (23)                                        ^   condemnation (14)                                  above listed provisionally complex case
                                                                       I   I Wrongful eviction (33)                                   types (41)
           Non-PI/PD/WD (Other) Tort

       I—J Business tort/unfair business practice (07)                 I / I Other real properly (26)                         Enforcement of Judgment

           Civil rights (08)                           Unlawful Detainer                                                     I I Enforcement of Judgment (20)
           Defamation (13)                           ' | j Commercial (31)                                                    Miscellaneous Civil Complaint
       Q Fraud (16)                                    L—j Residential (32)                                                  I I Rico (27)
       I 1 Intellectual property (19)                  dH Drugs (38)                                                          I   I Other complaint (not specified above) (42)
       I          I Professional negligence (25)                       Judicial Rovlow                                        Miscellaneous Civil Petition

                    Other non-PI/PD/WD tort (35)                       L_J Asset forfellure (05)                             I [ Partnership and corporate governance (21)
           Employment                                                  LJ Petition re: arbitration award (11)                Q other pet!tlon (not spBcWad abme) (43)
                    Wrongful termination (36)                             I Writ of mandate (02)
       I          I Other employment (15)                              I       I Other judicial review (39)
2. This case I                   I is       L/J is not         complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
           factors requiring exceptional judicial management:
           a. I      I Large number of separately represented parties                             d. I        I Large number of witnesses
           b. I      I Extensive motion practice raising difficult or novel                       e. I        I Coordination with related actions pending In one or more courts
                        issues that will be time-consuming to resolve                                         i in other counties, states, or countries, or in a federal court
           c. [m Substantial amount of documentary evidence                                        f. I       I Substantial postjudgment judicial supervision
3. Remedies sought (check all that apply): a. I / I monetary                                     b.[      I nonmonetary; declaratory or Injunctive relief                   c. I / I punitive
4.         Number of causes of action (specify):                 10
5. This case CH] is                         I / I Is not       a class action suit.                                                                                                                     i
6.         If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)

Date: August 27, 2018
                                                                                                                                                                                                        :
Andrew J. Christensen
                                        (TYPE OR PRINT NAME)                                                                 Signature of party or attorney for party;
                                                                          NOTICE
     • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
       under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result                                                            I
       in sanctions.
     • File this cover sheet In addition to any cover sheet required by local court rule,
     • If this case Is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
       other parties to the action or proceeding.                                                                                                                                                       i
     • Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                          age 1 of 2
Form Adopted for Mandatory Use                                                                                                           Cal. Rulss of Court, rvlBS 2.30, 3.220, 3400-3. <03, 3740;
     Judicial Council of California
                                                                       CIVIL CASE COVER SHEET                                                    Cal, Standards of Judicial Administration, aid. 3,10
     CM-010 [Rev. July 1,2007)                                                                                                                                                 www.courtlnfo.ca.gov




                                                                                                                                                EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                                PAGE 32
                                         NOTICE OF CASE MANAGEMENT CONFERENCE



                                                                                                                       18 Ct-V 0446 5
Gregory Snider and Bryn SnldgNDORftEn FILED
                                                                                                            Case No:

                                                   SAN MATEO COUNTY

                    Vs.                                       AUG 2 7 2018                                   Date:,
                                                                                                                                JAN 0 8 2019
Wells Fargo et al
                                                    sgSSSSESSS,o                                          =>:OOAM
                                                                Deputy Clerk                Dept
                                                                                                                             -on Tuesday & Thursday

                                                                                           Dept.
                                                                                                        I                   —on Wednesday & Friday


You are hereby given notice of your Case Management Conference. The date, time, and department have been written above.


    1.   In accordance with applicable California Rules of the Court and local Rules 2.3(d)l-4 and 2.3{m), you are hereby ordered
         to:

               a.   Serve all named defendants and file proofs of service on those defendants with the court within 60-days of filing
                    the complaint (CRC 201.7).                                               ..
               b.   Serve a copy of this notice. Case Management Statement and ADR Information Sheet on all named parties in this
                    action.
               c.   File and serve a completed Case Management Statement at least 15-days before the Case Management
                    Conference (CRC212{g)]. Failure to do so may result in monetary sanctions.
               d.   Meet and confer, in person or by telephone, to consider each of the issues identified in CRC212(f) no later than
                    30-days before the date set for the Case Management Conference.

    2.   If you fail to follow the orders above, you are ordered to show cause why you should not be sanctioned. The Order
         to Show Cause hearing will be at the same time as the Case Management Conference hearing. Sanctions may
         include monetary, evidentiary or issue sanctions as well as striking" pleadings and/or dismissal.

   3.    Continuances of Case Management Conferences are highly disfavored unless good cause is shown.
   4.    Parties may proceed to an appropriate dispute resolution process ("ADR") by filing a Stipulation to ADR and Proposed
         Order (see attached form). If plaintiff files a Stipulation to ADR and Proposed Order electing to proceed to Judicial
         arbitration, the Case Management Conference will be taken off the court calendar and the case will be referred to the
         Arbitration Administrator. If plaintiffs and defendants file a completed stipulation to another ADR process (e.g.,
         mediation) 10-days prior to the first scheduled Case Management Conference, the Case Management Conference will be
         continued for 90-days to allow parties time to complete their ADR session. The court will notify parties of their new Case
         Management Conference date.
   5.    If you have filed a default or a Judgment has been entered, your case is not automatically taken off Case Management
         Conference Calendar. If "Does", "Roes", etc. are named in your complaint, they must be dismissed in order to dose the
         case. If any party is in bankruptcy, the case is stayed only as to that named party.               >
   6.    You are further ordered to appear in person* (or through your attorney of record) at the Case Management Conference
         noticed above. You must be thoroughly familiar with the case and fully authorized to proceed.
   7.    The Case Managementjudge will issue orders at the conclusion of the conference that may include:
              a.  Referring parties to voluntary ADR and setting an ADR completion date;
               b.   Dismissing or severing claims or parties;
    .          c.   Setting a trial date.
   8.    The Case Management judge may be the trial judge in this case.

   For further Information regarding case management policies and procedures, see the court's website at: www.sanmateocourt.org

   'Telephonic appearances of case management conferences are available by contacting CourtCall, LLC, on independent vendor, of leastfive business days prior '
   to the scheduled conference (see attached CourtCall information}.




                                                                                                             EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                             PAGE 33
                                                                                                                                                                   CM-110
 ATTORNEY OR RARTY VrtTHOUT ATTORNEY (News, $Mq Bar number, 8nj etiikassjl
                                                                                                                                        FOR COURT USE ONLY




                    TELEPHONE NCU                                      FAX NO. (Optional):
     E-MAIL ADDRESS {Option*#:

         ATTORNEY FOR (Name)-.

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF

      STREET ADDRESS;

      MAILING ADDRESS;                                             '
     CITY AND ZIP CODE;                       .

          BRANCH NAME:

         PLAINTIFF/PETITIONER:

DEFENDANT/RESPONDENT:

                                         CASH MANAGEMENT STATEMENT                                                   CASE NUMBER:

(Check one):                 EH3 UNLIMITED CASE                             [III LIMITED CASE
                                         (Amount demanded                           (Amount demanded is $25,000
                                         exceeds $25,000)                           or less)

A CASE MANAGEMENT CONFERENCE is scheduled as follows:

Date:                                                      Time:                             Dept.: '              Div.:                        Room:
Address of court (if different from the address above):



 I      H Notice of Intent to Appear by Telephone, by (name):

                      INSTRUCTIONS: All applicable boxes must be checked, and the specified information must be provided.

1.      Party or parties (answer one):

        a.     I       I   This statement Is submitted by party (name):
        b.     I       I   This statement is submitted jointly by parties (names):                                                                            .



2.      Complaint and cross-complaint (tO- bo answered by plaintiffs end cross-complainants only)                                   '
         a.        The complaint was filed on (date):
         b.    HZ! The cross-complaint, if any, was filed on (date):                                                                                                      .
3.      Service (to be answered by plaintiffs and cross-complainants only)
         a.    I       I   All parties named in the complaint and cross-complaint have been served, have appeared, or have been dismissed.
         b.    r       I   Tha following parties named in the complaint or cross-complaint
                           (1)       I    l   have not been served (specify names and explain why not):

                           (2)       I    I   have been served but have not appeared and have not been dismissed (specify names):

                           (3)       f~~l     have had a default entered against them (specify names):

         c.    I       I   The following additional parties may be added (specify names, nature of Involvement in case, end date by which
                           they may be served):



4.       Description of case
         a. Type of case in |                     J " complaint         I      I   cross-complaint      (Describe, including causes of action):




                                                                                                                                                                    Page 1 of S
Form Adopted tor Mandatory Use
     JudldsJ Council of California
                                                                   CASE MANAGEMENT STATEMENT                                                                 Cal. Rules of Court.
                                                                                                                                                              fuJes 3.720-3.730
     CM-110 (Rev. duty 1.2011)                                                                                                                               www.couris.ce.gov




                                                                                                                    EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                    PAGE 34
                                                                                                                                                          CM-1 1 0
 _             PLAINTIFF/PETITIONER:                                                                                    CASE NUMBER


     DEFENDANT/RESPONDENT:

4.    b.        Provide a brief statement of the case, including any damages. (Ifpersonal injury damages are sought, specify the injury and
                damages claimed, including medical expenses lo dale [indicate source and amount], estimated future medical expenses, lost
                earnings to date, and estimated future lost earnings. If equitable relief is sought, describe the nature of the relief.)




      CUD              (If more space is needed, check this box and attach s page designated as Attachment 4b.)
5.        Jury or nonjury trial                                                     *
          The party or parties request            [   J a Jury Irial       I   ~1 a nonjury trial.      (If more than one party, provide the name of each party
          requesting a Jury trial):


6.        Trial date
      a.        I    I The trial has been set for (date):
      b.        I". J No trial date has been set This case will be ready for trial within 12 months of the date of the filing of the complaint (if
                          not, explain):


      c.        Dates on which parties or attorneys will not be available for trial (specify dates and explain reasons for unavailability):



7.    Estimated length of trial
      "The party or parlies estimate that the trial will take (check one):
          a.     I  i days (specify number):
          b.     f~l hours (short causes) (specify):


8.    Trial representation (to bo answered for each party)
          The party or parties will be represented at trial            I        I   by the attorney or party listed In the caption    I   I by the following:
          a.     Attorney;
          b.     Firm:
          c.     Address:
      d.         Telephone number.                                                                     f.   Fax number
          e.         E-mail address:                                                                   g.   Party represented:
      r          I     Additional representation is described in Attachment 8.
9.    Preference
      I         I      This case Is entitled to preference (specify code section):
10. Alternative dispute resolution (ADR)

          a.         ADR Information package. Please note that different ADR processes are available in different courts and communities: read
                     the ADR Information package provided by the court under rule 3.221 for information about the processes available through the
                     court and community programs In this case.                            '
               (1) For partes represented by counsel: Counsel CH3 has I                            J has not provided the ADR information package Identified
                      in rule 3.221 to the client and reviewed ADR options wiih the client

               (2) For self-represented parties: Party I           I has IIZ3 has not reviewed the ADR information package identified in rule 3.221.
          b.    Referral to Judicial arbitration or civil action mediation (If available).
               (4) I       I   This matter is subject to mandatory judicial arbitration under Code of Civil Procedure section 1141.11 or to civil action
                               mediation under Code of Civil Procedure section 1775.3 because the amount in controversy does not exceed the
                               statutory limit.                                                                            •- " — '

               (2). F      I   Plaintiff elects to refer this case to judicial arbitration and agrees to limit recovery to the amount specified in Code of
                               Civil Procedure section 1 141 .1 1 .                            .

               (3) I       I This case is exempt from judicial arbitration under rule 3.811 of the California Rules of Court or from civil action
                             mediation     under Code of Civil Procedure section 1775 et seq. (specify exemption):


CM-1 10 IRev.Jiiy 1.2011)                                                                                                                                   Pego 2 of 5
                                                            CASE MANAGEMENT STATEMENT




                                                                                                                    EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                    PAGE 35
                                                                                                                                        CM-110
    _    PLAINTIFF/PETITIONER;                                                                           CASE NUMBER:

    DEFENDANT/RESPONDENT:



    1 0. c. Indicate the ADR process or processes that the party or parties are willing to participate in, have agreed to participate in, or
            have already participated in (check all that apply end provide the specified information):


                               The party or parties completing     If the party or parties completing this form in the case have agreed to      -
                               this form are willing to            participate In or have already completed an ADR process or processes,
                               participate in the following ADR    indicate the status of the processes (attach a copy of the parties' ADR
                               processes (check all that apply):   stipulation):


                                                                    I       1 Mediation session not yet scheduled
                                                                    I       I Mediation session scheduled for (date):
        (1) Mediation                        f 111
                                                                    I       I Agreed to completa mediation by (data):
                                                                    I       I     Mediation completed on (date):



                                                                    I       I     Settlement conference not yet scheduled

     (2) Settlement                                                 I       I Settlement conference scheduled for (date):
         conference
                                                                    I        I Agreed to complete settlement conference by (date):

                                                                    I       I     Settlement conference completed on (date):


                                                                    I.      1 Neutral evaluation not yet scheduled

                                             I    1                 1        I Neutral evaluation scheduled for (date):
•   . (3) Neutral evaluation
                                                                    !       ] Agreed to complete neutral evaluation by (date):
                                                                    I        I    Neutral evaluation completed on (date):


                                                                    i        I Judicial arbitration not yet scheduled

     (4) Nonblnding judicial                                        r        I Judicial arbitration scheduled for (date):
                                             CD
         arbitration
                                                                    I _J Agreed to complete judicial arbitration by (dale):
                                                                    l'~      I Judicial arbitration completed on (date):


                                                                    I        I    Private arbitration not yet scheduled

     (5) Binding private                                            I       1 Private arbitration scheduled for (date):
                                             CD
         arbitration
                                                                    I        I Agreed to complete private arbitration by (date):

                                                                    1           I Private arbitration completed on (date):


                                                                    i        I ADR session not yet scheduled
                                                                        l~~l ADR session scheduled for (dale):
        (6) Other (specify):                     CD
                                                                        I       I Agreed to complete ADR session by (date):
                                                                        I       I ADR completed on (date):


    CM-1 10 Pev.Juty 1.2011)                                                                                                           Page 3 of 5
                                                  CASE MANAGEMENT STATEMENT




                                                                                                       EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                       PAGE 36
                                                                                                                                            CMdlQ,
             PLAINTIFF/PETITIONER:                                                                       CASE NUMBER:

  DEFENDANT/RESPONDENT;


11, Insurance
        a.     L    i Insurance carrier, if any, for party filing this statement (name):
        b.       Reservation of rights: f~~l Yes I              I No
        c.     I    I Coverage Issues will significantly affect resolution of this case (explain):



12. Jurisdiction                                                     -                                   .
        Indicate any matters that may affect the court's jurisdiction or processing of this case and describe the status.
         I        I Bankruptcy EHH Other (specify):
    Status:

13. Related cases, consolidation, and coordination
        a.    I      I There are companion, underlying, or related cases.
                      (1) Name of case:          -
                      (2) Name of court
                      (3) Case number
                      (4) Status:

              I      I Additional cases are described in Attachment 13a.
        b.    m A motion to            f~~ I consolidate      I    I coordinate       will be filed by (name party):

14. Bifurcation                                                                   .
    I         ] The party or parties intend to file a motion for an order bifurcating, severing, or coordinating the following issues or causes of
                  action (specify moving party, type of motion, and reasons):



15. Other motions
   L_ i The party Dr parties expect to file the following motions before trial (specify moving party, type of motion, and issues):



18. Discovery
         a. CHI The party or parties have completed ail discovery.
         b. [ZI3 The following discovery will be completed by the date specified (describe all anticipated discovery):
                 Party                                    Description
                                                                                                                       fiats




         c. f        I The following discovery issues, including issues regarding the discovery of electronically stored Information, are
                      anticipated (specify):




CM-HOfRev. Jviy 1,2011}
                                                     CASE MANAGEMENT STATEMENT                                                              Paga 4 of S




                                                                                                     EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                     PAGE 37
                                                                                                                                                 CM-110
             PLAINTIFF/PETITIONER:                                                                                CASE NUMBER


  DEFENDANT/RESPONDENT;




 17. Economic litigation                    '
             a- I      I This is a limited civil case (i.e., the amount demanded is $25,000 or less) and the economic litigation procedures in Code
                         of Civil Procedure     sections 90-88 \yiii apply to this case.
             b. CZl This is a limited civil case and a motion to withdraw the case from the economic litigation procedures or for additional
                         discovery will be filed (if checked, explain specifically why economic litigation procedures relating to discovery
                                                                                                                                            or trisl
                         should not apply lo this case):                                             '




18. Other issues                                   '
         i          1 The party or patties request that the following additional matters be considered or determined at the case management
     •               conference (specify):                                                      .




19. Meet and confer                                                                                       '
         a. I . J The party or.-parties have met and conferred with al! parties on alt subjects required by rule 3.724 ot the California Rules
                        of Court (If not, explain):




         fa.        After meeting and conferring as required by rule 3.724 of the California Rules of Court, the parties agree on the
                                                                                                                                      following
                    (specify):




20. Total number of pages attached (if any):

1 am completely familiar with this case and will be fully prepared to discuss Ihe status of discovery
                                                                                                      and alternative dispute resolution,
as welt as other issues raised by this statement, and will possess the authority to enter into stipulations
                                                                                                            on these issues at the time of
the case management conference, Including the written authority of the party where required.
                                                                                                                             '

Date:                                                      '




                                   (TYPE OR PRINT NAME)
                                                                                                              (SIGNATURE OF PARTY OR ATTORNEY)




                                   (TYPE OR PRINT NAME)
                                                                                                              (SIGNATURE OF PARTY OS ATTORNEY)

                                                                                           1   I Additional signatures are attached.




CM-110 (Rov. July 1. 201?)
                                                               CASE MANAGEMENT STATEMENT                                                         P»oe Su(5




                                                                                                               EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                               PAGE 38
.ALTERNATIVE DISPUTE RESOLUTION
         IN CIVIL CASES                    ,




                rs?"




        0
                       1II1S! 0-


        Wm^k-
                       m     3


                n^




                                 EXHIBIT B TO NOTICE OF REMOVAL
                                 PAGE 39
    CIviS Appropriate Dispute Resolution (ADR) Information Sheet
                          Superior Court of California, San Mateo County


Appropriate Dispute Resolution [ADR) Is a way of solving legal problems without going to trial All
types of disputes can be resolved through ADR. The Court encourages you to use some form ofADR
before you proceed to trial The most popular form ofADR is mediation. The Multi-Option ADR Project
can help you choose the option that is best for your case and refer you to an experienced ADR
provider. .

                                              What are the Advantages of Using ADR?

   so        Faster - Traditional litigation can take years to complete but ADR usually takes
   weeks or months. '

   <aD        Cheaper - Parties can save on attorneys' fees and litigation costs.

   so        More control & flexibility - Parties choose the ADR process most appropriate for their case.

          Cooperative & less stressful - In mediation, parties cooperate to find a mutually
   agreeable solution to their dispute.

                                             What are the Disadvantages of Using ADR?

   «sd        You may go to Court anyway - If you can't resolve your case using ADR, you may still
   have to spend time and money on your lawsuit.                                                                             ,
   so      Not free — The neutrals charge fees (except in judicial arbitration), but you may qualify
   for financial aid.


                      .                  .       Are There Different Kinds of ADR?
    <ao     Mediation - A neutral person (mediator) helps the parties communicate, clarify facts,
    identify legal issues, explore settlement options and agree on a solution that is acceptable to all
    sides.'                                                '     .          -

    «so      Judicial Arbitration — Is an informal hearing where a neutral person (arbitrator) reviews
    the evidence, hears arguments and makes a decision on your case. In non-binding judicial
    arbitration, parties have the right to reject the arbitrator's decision and proceed to trial. For more
    information regarding judicial arbitration, please see the attached sheet.

   «sd      Binding Arbitration - The parties agree ahead of time to accept the arbitrator's decision
   as final. Parties who choose binding arbitration give up their right to go to Court and their right to
   appeal the arbitrator's decision.

   •m      Neutral Evaluation - A neutral person (evaluator) listens to the parties, asks them
   questions about their case, reviews evidence and may hear witness testimony. The evaluator
   helps the parties Identify the most important legal issues in their case and gives them an analysis
   of the strengths and weaknesses of each side's case. Special neutral evaluation guidelines are
   available on the Court's website at www.sanmateocourt.orQ/adr.

   <aD      Settlement Conference - Although similar to mediation, the neutral (a judge) may take
   more control in. encouraging parties to settle. Settlement conferences take place at the ..
   courthouse. All cases have a mandatory settlement conference approximately 2-3 weeks before
   the trial date.'                                        • •


                                                                                                                                               Pogo 1 of 3
                                              Appropriate Dispute Resolution Information Sheet                                   .
    Form adopted tor Mandatory Usa JCA Rule o! Court §3,221] LocbI Court Form ADR-CV-8 [Sopt, 2010. Revised Jan. 2013] twrwuranmateocourLora




                                                                                                  EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                  PAGE 40
     How Does Voluntary Mediation/Neutral Evaluation Work in San Mateo County?

   sSD     The person who files the lawsuit (the plaintiff) must include this ADR Information Sheet
   with the complaint when serving the defendants in the case.

   tsD    All the parties in your case will meet with a judge at your first Case Management       .
   Conference (CMC), which is scheduled within 120 days of the filing of the complaint. The judge
   will speak to you about your voluntary ADR options, encourage you to participate in ADR and ask
   you to meet with Court ADR staff.            '                            " •
   <so     If you and the parties decide to use ADR, Local Rule 2.3(i)(3) states that you must file a
   Stipulation and Order to ADR with the Court Clerk's Office. This form lets the Court know both
   whom you have selected as your ADR neutral and the date of the ADR session.

   •SD    You and the other parties can find your own ADR neutral for the case or use a neutral
   who is on the Court's ADR Panel.                                '
          o       For a list of Court ADR neutrals and their resumes, visit the Court's website at
             www.sanmateocourt.oro/adr. (Go to "Civil ADR Program," "Civil ADR Program Panelist
             List" and click on any provider's name.)
   «§d     If you decide to do ADR and file a Stipulation and Order to ADR at least 10 days before
   your first CMC, the Court will postpone (continue) your first CMC for 90 days to allow the parties
   time to resolve the case using ADR. The Clerk's Office will send you a notice with your new
   CMC date.

   -so       Within 1 0 days of completing ADR, you and your lawyer (if you have one) must fill out
   either an Evaluation By Attorneys or Client Evaluation and mail or fax it to the ADR offices at:
   400 County Center, Redwood City, CA 94063; (650) 599-1754 (fax).

                                                      Do I Have to Pay to Use ADR?

   cSD      Yes. You and the other parties will pay the ADR neutral directly. However, you do not
   have to pay the Court for either judicial arbitration or for the mandatory settlement conference
   that is scheduled before your trial.

   so       If you expect to have difficulty paying the ADR provider's fee, ask the ADR Coordinator
   for a financial aid application. You will need to fill out this application to determine whether or not
   you qualify for financial assistance.



In San Mateo County, parties also can take their case to the community mediation organization, the
Peninsula Conflict Resolution Center ("PCRC"), and have their case mediated by PCRC's panel of
trained and experienced volunteer mediators. To learn more about programs and fees, contact
PCRC's Manager of Mediation Programs at (650) 513-0330.




             For more information, visit the court website at www.sanmateocourt.org/adr                                                  •
             or contact the ADR Program: 400 County Center, Redwood City, CA 94083.
                   Phone: (650) 599-1070, (650) 599-1073 and fax: (650) 599-1754

                                                                                                                                          Page 2cf3

                                             Appropriate Dispute Resolution Information Sheet
    Form adopted for Mandatory Use [CA Ftuta of Court §3 .221] Loral Court Form ADR-CV-B (Sept, 201 0, Revised Jan. 2013) www,siinmateocourw>rg




                                                                                                   EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                   PAGE 41
Judicial Arbitration, one of the available Appropriate Dispute Resolution (ADR) options, differs from
other options in that it is usually court-ordered, unless the parties agree to it.

                                        What are the Advantages of Using Judicial Arbitration?

        <sD       Free -Parties do not have to pay for the arbitrator's fee.

•       <<©    Fast -Parties are usually given 120 days from the date of the Case Management
        Conference (CMC) to have their case heard by the appointed arbitrator.        '                                                            .

        <>£J   Informal-The hearing is conducted by an arbitrator who issues an award. (Arbitrators
        are usually attorneys who practice or have practiced in San Mateo County.)


                                      What are the Disadvantages of Using Judicial Arbitration?

        «sd       The award issued by the arbitrator is not always binding (unless the parties stipulated
        otherwise). If any party requests a trial within 30 days of the award, the award becomes void •
        and the case continues on to trial.


                                   How Does Judicial Arbitration Work in San Mateo County?

    •             During your first CMC hearing, the judge may decide to order you to judicial arbitration.
        You will then receive instructions and a proposed list of arbitrators in the mail.
        «s£>    Parties also may agree to judicial arbitration by filing a Stipulation and Order to ADR .
        form at least 10 days before the first CMC. The CMC clerk will then vacate your CMC hearing
        and send the case to arbitration. The parties will receive instructions and a proposed list of
        arbitrators in the mail.                     .                                                         .
        -so      Parties can stipulate (agree) to an arbitrator on the Court's Judicial Arbitration Panel
        list. Otherwise, proposed names of arbitrators will be sent to the parties. ,         '
                  o        For a list of arbitrators, their resumes, and other information, visit the Court's
                  website at www.sanmateocourt.org/adr. (Go to "Judicial Arbitration Program," "Judicial
                  Arbitration Panelist List" and click on the arbitrator's name. To view the arbitrators by
                  subject matter, click on "Judicial Arbitration Panelists by Subject Matter.")
        <5©    After the arbitration hearing is held and the arbitrator issues an award, the parties have
        30 days to turn down/reject the award by filing a Trial de Novo (unless they have stipulated that
        the award would be binding).

        <aD     If the parties reject the award and request a Trial de Novo, the Court will send out                                           '
        notices to the parties of the Mandatory Settlement Conference date and the trial date.

        .so    Following your arbitration hearing, you will also receive an evaluation form to be filled out
        and returned to the Arbitration Administrator.




         .       For more information, visit.lhe court website at wmy.sanmateocourt.org/adr                                                            „
                 or contact Judicial Arbitration: 400 County Center, Redwood City, CA 94063.
                       Phone: (650) 599-1070 or (650) 599-1073 and Fax: (650) 599-1754

                                                                                                                                                       Pago 3 of 3
                                                 Appropriate Dispute Resolution Information Sheet
        Fptm adopted lor Mandatory Use {CA Rule of Court §3.221] Local Court Form ADR-CV-8 {Sept, 2010, Revised Jan, 2013) YAWAsanmateocourt.org




                                                                                                      EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                      PAGE 42
Attorney or Party without Attorney (Name, Address, Telephone, Fax,                         Court Use Only
State Bar membership number):




SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN MATEO
Hall of Justice and Records
400 County Center
Redwood City, CA 94063-1 655           (6S0) 363-471 1
Plaintiffs):                                                                               Case number:




Defendants):                                                                               Current CMC Date:




          STIPULATION AND ORDER TO APPROPRIATE DISPUTE RESOLUTION

Plaintiff will file this stipulation with the Clerk's Office ] 0 days prior to or 3 weeks following the first
Case Management Conference unless directed otherwise by the Court and ADR Director [Local Rule
2.3(p0J], Please attach a Service List.


The parties hereby stipulate that all claims in ibis action shall be submitted to (select one):
       Voluntary Mediation                                               Binding Arbitration (private)              _
       Neutral Evaluation                                              O Settlement Conference (private)
       Non-Binding Judicial Arbitration CCP 1141.12                      Summary Jury Trial        Other:       -

Case Type:

Neutral's name and telephone number.                                                         pate of session:

(Required for continuance of CMC except for non-binding judicial arbitration)
Identify byname the parties to attend ADR session:                               •


                                                                       Original Signatures



Type or print name of B Party wthout attorney DAtlomcy for                                    (Signature)
PhmtiftTPctiiioDcr DDefcndant/Tieipondenl/Contestant                   Attorney or Party without attorney



Type or print name of DParty without attorney PAilcrncy for                                  (Signature)
PJamrifiTPetitioner ODefendant/Respondent/Contcstant                   Attorney or Party without attorney



Type or print name of DParty without attorney DAttomcy for                                   (Signature)
OPlamtifDPetitioner Dcfendant/Reapondcnl/Contestant                    Attorney or Party without attorney



Type or print name of DParty without attorney QAUqrney for
                                                                                       ,      (Signature)
tJ^jamtifWetitiorier DDefendan^wpondcml/Contestimt             '   *   Attorney or Party wthout 'attorney


IT IS SO ORDERED:


Date:                                                         Judge of the Superior Court of San Mateo County


Stipulation Fnm2C0&,rt.v.20l2




                                                                                             EXHIBIT B TO NOTICE OF REMOVAL
                                                                                             PAGE 43
                                      ADR Stipulation and Evaluation Instructions



In accordance with Local Rule 2.3(i)(3), all parties going to ADR must complete a Stipulation and Order
to ADR and file it with the Cleric of the Superior Court The Office of the Clerk is located at:

             Clerk of the Superior Court, Civil Division
             Attention: Case Management Conference Clerk
             Superior Court of California, County of San Mateo
             400 County Center
             Redwood City, CA 94063-1 655                                   .


There is no filing fee for filing the stipulation. An incomplete stipulation will be returned to the parties by
the Clerk's Office. All stipulations must include the following:


                                    Original signatures for all attorneys (and/or parties in pro per);
                                    Die name of the neutral;
                                    Date of the ADR session; and
                            Q       Service List (Counsel need not serve the stipulation on parties).


Parties mutually agree on a neutral and schedule ADR sessions directly with the neutral. If parties would
like a copy of the court's Civil ADR Program Panelist List and information sheets on individual panelists,
they may visit the court's website at www.sanmateocouTt.org/adr.


If Filing the Stipulation Prior to an Initial Case Management Conference
To stipulate to ADR prior to the initial case management conference, parties must file a completed
stipulation at least 10 days before the scheduled case management conference. The clerk will send notice .
of a new case management conference date approximately 90 days from the current date to allow time for
the ADR process to be completed.


If Filing Stipulation Following a Case Management Conference
When parties come to an agreement at a case management conference to utilize ADR, they have 21 days
from the date of the case management conference to file a Stipulation and Order to ADR with the court
[Local Rule 2.3 (i) (3)}.


Post-APR Session Evaluations
Local Rule 2.3(i)(S) requires submission of post-ADR session evaluations within 10 days of completion
of the ADR process. Evaluations are to be filled out by both attorneys and clients. A copy of the
Evaluation By Attorneys and Client Evaluation are attached to the Civil ADR Program Panelist List or
can be downloaded from the court's web site.


Non-Binding Judicial Arbitration
Names and dates are not needed for stipulations to judicial arbitration. The Judicial Arbitration
Administrator will send a list of names to parties once a stipulation has been submitted.

For further information regarding San Mateo Superior Court's Civil ADR and Judicial Arbitration _
Programs, visit toe.Court', s website at www.saninateocourt.ore/adr or contactthe ADR .offices at (650)
599-1070 or (650)599-1073.                       .




Stipulation Fortn 20QS, tev. 2012




                                                                                           EXHIBIT B TO NOTICE OF REMOVAL
                                                                                           PAGE 44
                                                                                                                                                POS-010
     ATTORNEY OR PARTY WITHOUT ATTORNEY IName. Stale Bar number, and address):                                        FOR COURT USE ONLY

       Andrew Christensen, 260748
       Andrew J, Christensen, Attorney at Law
       1970 Broadway, Suite 550                                                                           SAN MATEO COUNTY
       Oakland, CA 94612                                                                                                            J
              TELEPHONE NO.! (510)761-7183
                                                                                                                           SEB          2018
        ATTORNEY FOR (Name): Plaintiff

     SUPERIOR COURT OF CALIFORNIA, COUNTY OF
                                                                                                            Clerk dfm Superior Court
 Superior Court of California, San Mateo County
                                                                                                         By
 400 County Center                                                                                                         DEPUT ' CdERK
 Redwood City, CA 94063-1 655

        plaintiff/petitioner; Gregory Snider and Bryn Snider                                         CASE NUMBER:


                                                                                                    18CIV04465
 defendant/respondent: Wells Fargo Bank N.A. Et al.

                                                                                                    Ref. No. or FHa No.:

                                    PROOF OF SERVICE OF SUMMONS

1 . At the time of service I was a citizen of the United States, at least 18 years of age and not a party to this action, p Y p AX
2. I served copies of:                Summons, Complaint, Case Management Statement, Notice of Case Management

                                      Conference, ADR Packet


3. a. Party served: Wells Fargo Bank N.A.


       b. Person Served: Sandra Fameth - CSC - Person Authorized to Accept Service of Process


4. Address where the party was served:
                                                     2710 Gateway Oaks Drive, Suite 150N
                                                     Sacramento, CA 95833
5. 1 served the party
       a. by personal service. I personally delivered the documents listed in item 2 to the party or person authorized to
      receive service of process for the party (1) on (date): 09/1 7/201 8                    (2) at (time): 1:43PM
6. The "Notice to the Person Served" (on the summons) was completed as follows:




      d. on behalf of:
                                                                                                fpcm~044S5                    '
Wells Fargo Bank N.A.
under: CCP 416.10 (corporation)
7.     Person who served papers
       a. Name:
       b. Address:
                                  Spenser 6. Fritz
                                  One Legal - 194-Marin
                                                                                               L001386214
                                  504 Redwood Blvd #223
                                  Novato, CA 94947

     c. Telephone                 g415-491-0606
     d. The fee for service was: $ 40.00
     e I am:
          (3) registered California process server.
                (i) Employee or independent contractor.
                (ii) Registration No.: 201 6-05                                                            '
             flu) County: Sacramento
8. 1 declare under penalty of peijury under the laws of the United States of America and thejatgte'of California that the foregoing is true and conect
 Date: 09/17/2018




                               Spenser G. Fritz
                                                                                                             (SIGNATURE)
                       (NAME OF PERSON WHO SERVED PAPERS)
                                                                                                                                    f Civil Proeftdura, 5 417,10
     Form Adopted (or Mandatory U£0
 Judicial Council of California POS-010
          [Rev. Jan 1. 2007]                                PROOF OF SERVICE OF SUMMONS
                                                                                                                   OL# 12313028

                                                                                                         EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                         PAGE 45
                                                                                                                                                        POS-010
   ATTORNEY OR PARTY WITHOUT ATTORNEY (Namsi Stale Bar number, brat address):                                                FOR COURT USE ONLY

      Andrew Christensen, 260748
      Andrew J. Christensen, Attorney at Law
      1970 Broadway, Suite 550
                                                                                                                      FILED
                                                                                                                SAN IWATEO COUNTY
      Oakland, CA 94612
               TELEPHONENO,:       (510)761-7183
       ATTORNEY FOR (Name): Plaintiff
                                                                                                                                  SEP 2 7 >018
   SUPERIOR COURT OF CALIFORNIA, COUNTY OF

  Superior Court of California, San Mateo County                                                                Clerk of/theftuaerior Court
  400 County Center                                                                                            By
                                                                                                                                  IEPUTY/       IK
  Redwood City. CA 94063-1655

       plaintiff/petitioner: Gregory Snider and Bryn Snider                                               CASE NUMBER:



  defendant/respondent: Weils Farao Bank N.A. et al.                                                                          18CIV04465

                                                                                                          Ref, No. or File No.:

                                     PROOF OF SERVICE OF SUMMONS


  1. At the time of service I was a citizen of the United States, at least 18 years of age and not a party to this action.

  2. I served copies of: Summons; Complaint; Case Management Statement; Notice of Case Management
                                  Conference; ADR Information

                                                                                                                                                     BY FAX
  3, a. Party served: Wilmington Savings Fund Society, FSB D/B/A/ Christiana Trust, as Trustee.for Brougham Fund 1


      b. Person Served: KAREN ALLAN, Vice President - Person Authorized to Accept Service of Process

  4. Address where the party was served:                 500 Delaware

                                                         Wilmington, DE 19801
  5. 1 served the party

      b. by substituted service. On (date): 09/19/2018                          at (time): 1 1:15AM I left the documents listed in item 2 with or
           in the presence of: Cara Liter, Receptionist - Person In Ch
            (1 ) (business) a person at least 1 8 years of age apparently In charge at the office or usual place of business of the
            person to be served. I informed him or her of the general nature of the papers.

           (4) A declaration of mailing is attached.

  6. The "Notice to the Person Served" (on the summons) was completed as follows:
     d. on behalf of:

     Wilmington Savings Fund Society, FSB D/B/A/ Christiana Trust, as Trustee for Brougham Fund 1 Trust                                                           _
     under:                   CCP 416.10 (corporation)
 7. Person who served papers
     a. Name:                         Michelle L. McLean
     b. Address:                      One Legal - 194-Marin                                           18 -CIV- 04465
                                                                                                      PCSBC
                                      504 Redwood Blvd #223
                                      Novato, CA 94947                                                1405024 SerVi°e °" C°RPORATIOrJ. LLC. etc. i
     c. Telephone number: 415-491-0606                        •
     d. The fee for service was: $
     e. I am:    ,
                                               1 99.75


           (1) Not a registered California process server.
                                                                                                     L001405024                                        J



  8. 1 declare under penalty of perjury under the laws of the United States of America that the foregoing Is true and correct.

- Date:     09/24/2018

                         Michelle L McLean
                    /NAME OF PERSON WHO SERVED PAPERS)                                      \                      /SIGNATURE)
   Form Adopted for Mandatory Use         *                                                                                           Code Of Civil Procedure, § 417.10
 Judicial Council of California POS-010
          (Rov. JanT, 2007]                                PROOF OF SERVICE OF SUMMONS
                                                                                                              EXHIBIT B TO NOTICE OF
                                                                                                              EXHIBIrbg#TfiM3336'E    REMOVAL
                                                                                                                                   OF REMOVAL
                                                                                                              PAGE 46
                                                                                                              PAGE
        ATTORNEY OR PARTY WITHOUT ATTORNEY (Nam} end Addmss):                                                  TELEPHONE NO.:               FOR COURT USE ONLY

        Andrew Christensen, 260748                                                                         (510)761-7183
         Andrew J. Christensen, Attorney at Law
'        1 970 Broadway, Suite 550
                                                                                        Ref. No. or File No.
         Oakland, CA 94612
        ATTORNEY FOR (Name): Plaintiff
        Insert name of court, judidal district or branch court. If any:


         San Mateo
         400 County Center
         Redwood City, CA 94063-1 655
        PLAINTIFF:


        Gregory Snider and Bryn Snider

        DEFENDANT:


        Wells Fargo Bank N.A. et al.
                                                                                                                                       CASE NUMBER:


          PROOF OF SERVICE BY MAIL                                        01/09/2019                       9:00AM          Dept. 1 1             18CIV04465


        I am a citizen of the United States, over the age of 1 8 and not a party to the within action. My business address is 504 Redwood Blvd., Suite
        223 Novato, CA 94947.                                                                                                                                    BY FAX
        On 09/21/2018, after substituted service under section CCP 41.5.20(a) or 41 5.20(b) or FRCP 4(e)(2)(B) or FRCP 4(h)(1)(B) was made (if
        applicable), I mailed copies of the:




               Summons; Complaint; Case Management Statement; Notice of Case Management Conference; ADR
               Information




        to the person to be served at the place where the copies were left by placing a true copy thereof enclosed in a sealed envelope,
        with First Class postage thereon fully prepaid, in the United States Mail at Los Angeles , California, addressed as follows:


           Wilmington Savings Fund Society, FSB D/B/A/ Christiana Trust, as Trustee for Brougham Fund 1 Trust

           KAREN ALLAN, Vice President

    '      500 Delaware

           Wilmington, DE 19801

        I am readily familiar with the firm's practice for collection and processing of documents for mailing. Under that practice, it would
        be deposited within the United States Postal Service, on that same day, with postage thereon fully prepaid, In the ordinary
        course of business. I am aware that on motion of the party served, service Is presumed invalid if postal cancellation date or
        postage meter date is more than one (1) day after date of deposit for mailing in affidavit.




        Fee for Service: $ 199.75

                                                                                   I declare under penalty of perjury under the laws of the United States of
                                                                                   America that the foregoing is true and correct.




                                                                                                           L
        One Legal - 194-Marin

        504 Redwood Blvd #223

        Novato, CA 94947
                                                                                                                                   Vinnie Garcia
                                                                                                                                EXHIBIT B TO NOTICE OF REMOVAL
                                                                                                                                ™7 B T°Mi^MOVAL
                                                                                                                                PAGE 47
